


























Lease Agreement




between




Flemtex Properties Corp., as Landlord




and






HDI Plastics, Inc., as Tenant








5330 Fleming Court
Austin, Texas 78744










September 20, 2011



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS




 

 
ARTICLE
 PAGE  ARTICLE 1 - Definitions  1  ARTICLE 2 - Leased Premises and Term  5
 ARTICLE 3 - Base Rent; Rent Commencement Date; Rent Payments  6  ARTICLE 4
-Additional Rent; Reimbursable Costs  6  ARTICLE 5 - Landlord's improvements  7
 ARTICLE 6 - Commencement of Term and Occupancy;  Renewal Option  7  ARTICLE 7 -
Use and Rules   8  ARTICLE 8 - Services and Utilities   8  ARTICLE 9 – Tenant
Alterations, Liens  9  ARTICLE 10 - Maintenance and Repairs; ADA Compliance  10
 ARTICLE 11 - Casualty Damage  11  ARTICLE 12 - Insurance, Subrogation, and
Waiver of Claims  12  ARTICLE 13 - Condemnation   13  ARTICLE 14 - Return of
Possession    14  ARTICLE 15 - Holding Over  15  ARTICLE 16 - No Waiver   15
 ARTICLE 17 - Attorneys' Fees and Jury Trial  15  ARTICLE 18 - Personal Property
Taxes, Rent Taxes and Other Taxes  16  ARTICLE 19 - Security Deposit   16
 ARTICLE 20 - Subordination, Attornment and Mortgagee Protection  17  ARTICLE 21
- Estoppel Certificate   17  ARTICLE 22 - Assignment and Subletting   18
 ARTICLE 23 - Inspection and Other Rights Reserved By Landlord  19  ARTICLE 24 -
Default and Landlord's Remedies  20  ARTICLE 25 - Landlord's Right to Cure;
Force Majeur  24  ARTICLE 26 - Conveyance by Landlord and Liability  25  ARTICLE
27 - Indemnification  25  ARTICLE 28 - Safety and Security Devices, Services and
Programs  26  ARTICLE 29 - Communications and Computer Lines  26  ARTICLE 30 -
Hazardous Materials  27  ARTICLE 31 - Notices  29  ARTICLE 32 - Real Estate
Brokers   30  ARTICLE 33 - Captions and Severability   30  ARTICLE 34 -
Additional Provisions   30  ARTICLE 35 –Parking   31  ARTICLE 36 - Fair Market
Rent   31  ARTICLE 37 – Signage  32  ARTICLE 38 – Representations, Warranties
and Additional Covenants  32  ARTICLE 39 - quiet enjoyment; Non-Disturbance  33
 ARTICLE 40 - Anti-Terrorism   33  ARTICLE 41 - DTPA Waiver   34  ARTICLE 42 -
Entire Agreement  34

 
 
 
 

                     
There are attached hereto and incorporated as a part of this Lease:
 
SCHEDULES


Schedule 1 – Base Rent
Schedule 2 – Landlord’s Improvements


EXHIBITS


Exhibit A – Legal Description
Exhibit B – Building Floor Plan Showing the Leased Premises
Exhibit C – Site Plan Showing Parking Spaces Allocated to Tenant and Location
ofTruck Scale
Exhibit D– CCRs
Exhibit E – Form of Acceptance Certificate
Exhibit F – Tenant’s Pre-Approved Improvements



 
 

--------------------------------------------------------------------------------

 

LEASE AGREEMENT


THIS LEASE AGREEMENT (this “Lease”) made as of September 20, 2011 (the
“Commencement Date”), between Flemtex Properties Corp., a Delaware corporation
(“Landlord”), and HDI Plastics, Inc., a Texas corporation (“Tenant”).


WITNESSETH:
 
ARTICLE 1 – Definitions
 
For the purpose of this Lease, in addition to such other terms which are
specifically defined elsewhere in this Lease, the following terms shall have
their respective meanings specified below:
 
“ADA COMPLIANCE”
means compliance with Title III of the Americans with Disabilities Act of 1990
and all regulations issued thereunder and the Accessibility Guidelines for
Buildings and Facilities issued pursuant thereto, as the same are in effect on
the date hereof and may be hereafter modified, amended or supplemented.

 
“ADDITIONAL RENT”
means as specified in Article 4.



“AFFILIATE”
means, in relation to a business entity, another entity which controls, is
controlled by, or is under common control with, such entity, including, in the
case of merger or sale of all of the equity or assets of such entity, the
successor by merger or entity acquiring all such equity or assets.



“BASE RENT”
means an amount payable for each monthly period during the Term determined by
multiplying the square footage in the Leased Premises times the rate per square
foot applicable to such monthly period specified in Schedule 1 (except as
otherwise provided in Article 6(B) with respect to the Renewal Term).



“BUILDING”:
means the main warehouse building locally known as 5330 Fleming Court, Austin,
Texas  78744, and located upon the Land but not including the garage or any
other structures on the Land.



“BUILDING SYSTEMS”
means as specified in Article 10(A).



“COMMENCEMENT DATE”
the date of execution of this Lease as specified on the first page hereof.

 
 

 
 
1

--------------------------------------------------------------------------------

 
“DEFAULT”
means as specified in Article 24.



“DEFAULT RATE”
means eighteen percent (18.0%) per annum, or the highest rate permitted by
applicable Law, whichever shall be less.



“EXPIRATION DATE”
means that date which is the last day of the Initial Term, unless this Lease is
renewed as herein provided, in which case upon expiration of the Renewal Term.



“FAIR MARKET RENT”
means the rental rate determined in accordance with Article 36.



“GUARANTY”
means the Guaranty of this Lease by Hypertension Diagnostics, Inc. dated the
date of this Lease.



“HOLDER”
means the holder of any Mortgage, or beneficiary under any deed of trust, at the
time in question, and if there is a ground lease affecting the Land, such term
shall refer to the ground lessor.



“INITIAL TERM”
means the period commencing upon the Rent Commencement Date and continuing for a
period of sixty-four (64) consecutive monthly periods after the Rent
Commencement Date.



“LAND”
means the parcel of land on which the Building is situated known as Lot 1 Block
D of Missouri-Pacific Industrial Park Section 2 and more fully described in
Exhibit A hereto.



“LANDLORD”
means Flemtex Properties Corp., a Delaware corporation or any successor owner of
the Building.   For purposes of any provisions indemnifying or limiting the
liability of Landlord, the term “Landlord” shall include Landlord’s present and
future partners, beneficiaries, trustees, officers, directors, employees,
shareholders, principals, agents (including Landlord’s Agent), affiliates,
successors and assigns.



“LANDLORD’S AGENT”
means Cushman & Wakefield, Austin, TX or such other agent as Landlord shall
notify Tenant in writing.

 
 

 
 
2

--------------------------------------------------------------------------------

 
“LANDLORD’S IMPROVEMENTS”
means those work items specified on Schedule 2.



“LAW”
means all federal, state, county and local governmental and municipal laws,
statutes, ordinances, rules, regulations, codes, decrees, orders and other such
requirements, applicable equitable remedies and decisions by courts in cases
where such decisions are considered binding precedents in the state in which the
Leased Premises is located,  decisions of federal courts applying the law of
such state, which are currently and may be hereafter in force and effect, and
any recorded covenants, conditions and restrictions affecting the Land.



“LEASE”
means this Lease Agreement and all Schedules and Exhibits thereto.



“LEASED PREMISES”
means the area within the Building as identified in cross-hatch on Exhibit B
attached hereto including the offices and bathrooms within such area, which is
agreed to contain 104,291 square feet of office and warehouse space.



“MORTGAGE”
means any and all mortgages, deeds of trust, ground leases and other such
encumbrances now or hereafter placed upon the Land or Building, or any part
thereof, and all renewals, modifications, consolidations, replacements or
extensions thereof, and all indebtedness now or hereafter secured thereby and
all interest thereon.



“PERSON”
means an individual, trust, partnership, limited liability company, joint
venture, association, corporation, government, governmental agency, and any
other entity.



“PROPERTY”
means the Land and all buildings and improvements upon the Land.



“REAL ESTATE TAXES”
(a) all real estate taxes and assessments on the Land, the Building or the
Leased Premises, and taxes and assessments levied in substitution or
supplementation in whole or in part of such taxes, (b) all personal property
taxes for the Building's personal property, including license expenses, (c)  all
sales, use or other tax, including margin tax (but excluding state and/or
federal net income tax), now or hereafter imposed by any governmental authority
upon rents or other revenues received by Landlord attributable to the Building
and the Land, (d) all other taxes, fees or assessments now or hereafter levied
by any governmental authority on the Land, the Building or its contents or on
the operation and use thereof (except as relate to specific tenants), and (e)
all costs and fees incurred in connection with seeking reductions in or refunds
in Taxes including, without limitation, any costs incurred by Landlord to
challenge the tax valuation of the Building or the Land. Estimates of Taxes for
any calendar year during the Term shall be determined based on Landlord's good
faith estimate of the Taxes. Taxes hereunder are those accrued with respect to
such calendar year, as opposed to the Taxes paid or payable for such calendar
year. Real Estate Taxes shall not include taxes levied directly against Tenant’s
personal property within, or sales made from, the Leased Premises.  In no event
shall Real Estate Taxes include any inheritance, estate, succession, transfer,
gift, corporation, income or profit tax or capital levy that is or may be
imposed upon Landlord or any such franchise tax (it being understood that the
Texas gross margin tax shall not be deemed a franchise tax for this purpose).

 
 
 
 
3

--------------------------------------------------------------------------------

 
 “REIMBURSABLE COSTS”
means as specified in Clause 4(A).



“RENEWAL TERM”
means as specified in Clause 6(B).



“RENT”
means collective term for Base Rent, Additional Rent, and all other amounts,
sums, charges and payments becoming due from Tenant to Landlord hereunder.



“RENT COMMENCEMENT DATE”
means as specified in Article 3.



“SECURITY DEPOSIT”
means Thirty-Seven Thousand One Hundred and Twenty-Seven and 60/100 Dollars
($37,127.60).



“TENANT”
means HDI Plastics, Inc., a Texas corporation.



“TENANT ALTERATIONS”
means as specified in Article 9.



 
4

--------------------------------------------------------------------------------

 
 
 
“TENANT’S INSPECTION”
means as specified in Article 5.



“TENANT’S PERSONAL PROPERTY”
means as specified in Clause 24(P).



 "TENANT'S PRE-APPROVED 
 

IMPROVEMENTS:
means as specified in Article 9.



“TENANT’S SHARE”
means the percentage of the Reimbursable Costs specified in Schedule 1.



“TERM”
means the period commencing upon the Commencement Date and continuing through
the Expiration Date or earlier termination hereof in accordance with its terms.



“TRANSFER” AND “TRANSFEREE”
means as specified in Article 22.

 
ARTICLE 2 – Leased Premises and Term
 
(A)           Subject to the terms and provisions of this Lease, Landlord hereby
leases to Tenant and Tenant hereby takes and leases from Landlord, the Leased
Premises for the Term, commencing on the Commencement Date of Lease and ending
on the Expiration Date unless sooner terminated as provided herein.


(B)           Landlord and Tenant acknowledge that the Building was previously
used as a refrigerated warehouse and that the warehouse refrigeration equipment
and related systems in the Building are not in working order.  Tenant will not
operate, repair, modify, move or remove any of such equipment or systems,
including walls, ceilings, structural steel, flooring, pipes and compressors and
may enter the equipment room where the refrigeration equipment is located as
identified on Exhibit B solely for the purpose of installing and maintaining
electrical equipment required by Tenant for its operations and for no other
purpose.


(C)           Tenant shall accept the Leased Premises, including Landlord’s
Improvements upon completion thereof, AS IS, WHERE IS, without recourse to
Landlord, and Landlord shall have no liability by reason of any apparent or
latent defect in the Leased Premises, provided, however, that the foregoing
shall not limit Landlord’s express obligations under Articles 5 and 10
hereof.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, (I) LANDLORD HEREBY DISCLAIMS ALL EXPRESS AND
IMPLIED WARRANTIES WITH RESPECT TO THE LEASED PREMISES (INCLUDING, WITHOUT
LIMITATION, ANY IMPLIED WARRANTY OF HABITABILITY OR SUITABILITY) AND (II) TENANT
WAIVES ANY AND ALL CLAIMS FOR ANY BREACH OR ALLEGED BREACH OF ANY EXPRESS AND
IMPLIED WARRANTIES THAT MAY EXIST THAT TENANT MIGHT OTHERWISE HAVE AGAINST
LANDLORD, ITS OFFICERS, DIRECTORS, AGENTS, EMPLOYEES, ATTORNEYS AND CONTRACTORS
RELATING TO THE CONDITION OF THE LAND, BUILDING OR LEASED PREMISES OR THE
IMPROVEMENTS OR PERSONAL PROPERTY LOCATED THEREON.
 
 
5

--------------------------------------------------------------------------------

 
ARTICLE 3 – Base Rent; Rent Commencement Date; Rent Payments
 
Landlord shall give Tenant prompt notice when Items 2 and 6 on Schedule 2 have
been completed.  Tenant will inspect such improvements promptly and give prompt
notice of any discrepancies.  Upon satisfactory inspection or completion of
repairs to any discrepancies, Tenant and Landlord shall execute an Acceptance
Certificate substantially in the form of Exhibit E hereto, and the date of such
Acceptance Certificate shall be the “Rent Commencement Date.”  Commencing on the
Rent Commencement Date, Tenant shall be obligated to pay Landlord Base Rent for
the Leased Premises in monthly installments determined by multiplying the square
footage of the Leased Premises times the rate per square foot specified in
Schedule 1 for the applicable monthly period during the Term.


Base Rent for the Leased Premises shall be due and payable in advance on the
first day of each complete calendar month during the Initial Term, commencing
with the first such calendar month. Base Rent for any monthly period during the
Term which is less than an entire month shall be pro-rated based on actual days
divided by 30 and shall be paid on the first day of the next succeeding calendar
month or on the Expiration Date, if earlier.


Tenant’s Share of Reimbursable Costs as determined under Article 4 hereof shall
payable on the same date as Base Rent, and Tenant’s Share as so determined for
any partial month shall be pro-rated and paid in the same manner as Base Rent.


All Rent shall be paid on a timely basis by Tenant, without invoice, notice, or
demand and without deduction, offset or reduction.  Rent payable to Landlord
shall be paid at the Landlord’s office at 750 Battery Street, Suite 430, San
Francisco, California  94111, or any other place as Landlord may later
designate.
 
ARTICLE 4 – Additional Rent; Reimbursable Costs
 
In addition to the Base Rent, commencing with the fourth (4th) month after the
Rent Commencement Date, Tenant shall pay or reimburse Landlord for Tenant’s
Share of (i) all Real Estate Taxes and (ii) the premiums for Landlord’s property
insurance maintained under Article 12(B) of the Lease with respect to the
Property, and (iii) except as provided in Article 10, the cost of maintaining,
repairing and servicing the Property and for providing services and utilities as
follows: electric, gas, water and sewer service, fire alarm and security/patrol
warning service; maintenance, painting and cleaning of the Building exterior,
parking lot and grounds, landscaping, lighting outside the Building, trash and
snow removal, truck court cleaning (except to the extent billed directly to and
paid by Tenant), and Landlord’s fees and costs for routine property management
services, such fees and costs for property management not to exceed 3.0% of
gross revenues received for the Building, (item (iii) referred to as “Landlord’s
Operating Expenses”) (items (i), (ii) and (iii) together, “Reimbursable Costs”).
If electrical service with a separate meter is provided to the Leased Premises,
Tenant shall pay for such electric service directly, and electricity charges
will no longer be included in Landlord’s Operating Expenses.    Landlord shall
also be responsible for certain maintenance and repairs as specified in Article
10 hereof, but the cost of such items shall not be part of Reimbursable
Costs.  Reimbursable Costs for each calendar year shall be determined initially
by reference to Landlord’s budget for such Reimbursable Costs for such year, and
Tenant shall pay one-twelfth of such projected Reimbursable Costs in each
monthly period with its payment of Base Rent.  Within ninety (90) days after the
end of the calendar year, the actual costs of such Reimbursable Costs for the
preceding year shall be determined; if such actual costs exceeded the projected
Reimbursable Costs paid by Tenant in the preceding year, Tenant shall pay any
such excess within thirty (30) days of receipt of Landlord’s invoice
therefor.  If the actual Reimbursable Costs were less than the Reimbursable
Costs paid by Tenant, Landlord shall credit such excess paid by Tenant against
the future Reimbursable Costs payable by Tenant, or reimbursed to Tenant if the
Term has ended or expired after offsetting such reimbursement amount against any
outstanding obligations of Tenant under the Lease.  Landlord estimates that
Reimbursable Costs for calendar year 2011 will be approximately $0.106 per
square foot per month.


Provided no Default exists under the Lease, Tenant shall have the right to audit
the books and records of Landlord relating to the Reimbursable Costs for the
immediately preceding calendar year upon ten (10) days’ written notice to
Landlord, provided that any such audit shall be: (a) at Tenant’s sole cost and
expense (except as provided below), (b) conducted at such location of Landlord’s
where such books and records are customarily kept, (c) conducted by a certified
public accountant not retained on a contingency basis, and (d) shall be
conducted during normal business hours.  If such audit is accepted by both
Landlord and Tenant and reveals that Tenant has been overcharged for
Reimbursable Costs, Tenant shall be allowed a credit for any overcharged amounts
against the next installments of Rent payable hereunder, or, if at the end of
the Term, shall be reimbursed to Tenant after offsetting such reimbursement
amount against any outstanding obligations of Tenant under the Lease.  If such
audit is accepted by both Landlord and Tenant and reveals that Tenant has been
undercharged for Reimbursable Costs, Tenant shall pay Landlord the undercharged
amount within 30 days of Landlord’s invoice to Tenant.  If such audit reveals
that Tenant has been overcharged by more than 10% of the Reimbursable Costs for
any period audited, then Landlord shall reimburse Tenant for the costs of such
audit.


 
6

--------------------------------------------------------------------------------

 
All such amounts payable by Tenant, together with any other amounts payable by
Tenant to Landlord under this Lease, shall be deemed "Additional Rent"
hereunder.  All items of Additional Rent shall be payable within thirty (30)
days following Tenant’s receipt of Landlord’s invoice together with reasonable
supporting documentation therefor.


Tenant agrees that, as between Tenant and Landlord, Landlord has the sole and
absolute right to contest all Real Estate Taxes.  Therefore, Tenant, to the
fullest extent permitted by law, irrevocably waives any and all rights that
Tenant may have to receive from Landlord a copy of notices received by Landlord
regarding the appraisal or reappraisal, for tax purposes, of all or any portion
of the Leased Premises, the Building or the Land (including, without limitation,
any rights set forth in §41.413 of the Texas Property Tax Code, as such may be
amended from time to time).  Additionally, Tenant, to the fullest extent
permitted by law, hereby irrevocably assigns to Landlord any and all rights of
Tenant to protest or appeal any governmental appraisal or reappraisal of the
value of all or any portion of the Leased Premises, the Building or the Land
(including, without limitation, any rights set forth in §41.413 and §42.015 of
the Texas Property Tax Code, as such may be amended from time to time).  Tenant
agrees without reservation that it will not protest or appeal any such appraisal
or reappraisal before a governmental taxing authority without the express
written authorization of Landlord.


Landlord and Tenant agree that each provision of this Lease for determining
charges and amounts payable by Tenant (including, but not limited to, provisions
regarding Tenant’s Share of Reimbursable Costs) is commercially reasonable and,
as to each such charge or amount, constitutes a statement of the amount of the
charge or a method by which the charge is to be computed for purposes of Section
93.012 of the Texas Property Code.
 
ARTICLE 5 – Landlord’s Improvements
 
Promptly following execution of this Lease and receipt of the Security Deposit
and any other amounts due from Tenant upon signing, Landlord will at its own
expense proceed diligently to complete the Landlord’s Improvements in a good and
workmanlike manner, using its best efforts to complete the Landlord’s
Improvements on or before the completion dates specified on Schedule 2.   Tenant
acknowledges that Landlord will perform the Landlord’s Improvements during
normal business hours and waives any claim for inconvenience or interruption
arising from the activities of Landlord and Landlord's contractor in performing
the Landlord’s Improvements.   Upon the completion thereof, Landlord shall so
notify Tenant, and Tenant shall promptly conduct a reasonable inspection of the
Landlord’s Improvements (“Tenant’s Inspection”) and shall promptly advise
Landlord in writing of any discrepancies therein within five (5) days of
Tenant’s Inspection.  Absent such written notification of and discrepancy,
Tenant shall be deemed to have accepted the Landlord’s Improvements and shall at
Landlord’s request execute and deliver to Landlord a Certificate of Acceptance
for the Landlord’s Improvements. If there are any hazardous conditions or
non-conforming work that are discovered upon the Tenant’s Inspection, then
Tenant shall notify Landlord and provide Landlord with an opportunity to rectify
any such hazardous conditions or non-conforming work to the commercially
reasonable satisfaction of Tenant. Nothing herein shall make Landlord liable to
Tenant or responsible for hazardous conditions created or caused by Tenant, or
the acts or omissions of Tenant’s employees, agents, contractors,
subcontractors, sublessees or invitees.
 
ARTICLE 6 – Commencement of Lease and Initial Term; Occupancy; Renewal Option
 
(A)           This Lease will be effective upon the execution hereof by both
Landlord and Tenant.  The Initial Term and Tenant’s right to occupy the Leased
Premises will commence upon the Commencement Date, provided, however, that
Tenant’s right to occupy and use the Leased Premises will be subject to the
reasonable needs and requirements of Landlord in the performance of Landlord’s
Improvements, and the performance of the Landlord’s Improvements shall not
entitle Tenant to any abatement of Rent. Subject to such requirements, Tenant
shall have access to the Leased Premises and to the parking facilities allocated
to Tenant as specified on Exhibit C at all times during the Term.


(B)           If no Default shall have occurred and is then continuing, upon
expiration of the Initial Term, Tenant may renew this Lease for one (1) renewal
term of sixty (60) months (the “Renewal Term”) by giving Landlord written notice
of such exercise not more than twelve (12) months and not less than nine (9)
months prior to the expiration of the Initial Term.  Within ten (10) days
following receipt of Tenant’s notice of exercise, Landlord shall advise Tenant
in writing of Landlord’s proposed Fair Market Rental.  Within ten (10) days
following receipt of Landlord’s proposal Fair Market Rental, Tenant shall (a)
notify Landlord that it accepts Landlord’s proposed Fair Market Rental as Fair
Market Rental for the Renewal Term, in which case the Lease shall be renewed
with Landlord’s proposed Fair Market Rental payable during the Renewal Term and
the procedures specified in Article 36 shall not apply or (b) notify Landlord
that it elects to determine Fair Market Rental in accordance with Article 36 or
(c) withdraw its notice of exercise, in which case this Lease shall not be
renewed.  In the event of such renewal, the "Term" as used in this Lease shall
include such Renewal Term, and all agreements, terms and conditions of this
Lease shall continue to apply during the Renewal Term, except that Base Rent
during the Renewal Term shall be Fair Market Rent determined under this Section
6(B) or Article 36, as the case may be.  Except as otherwise provided in 22
hereof, this option to renew shall not be severable from this Lease and shall be
deemed void and of no further effect in the case of an assignment or subletting
of this Lease in whole or in part.
 
 
7

--------------------------------------------------------------------------------

 
ARTICLE 7 – Use and Rules
 
Tenant shall use the Leased Premises for its operations of the recycling and
trading of plastics and general warehousing and office purposes only and for no
other purpose whatsoever. The entirety of Tenant’s operations shall be conducted
inside of the Building.  All venting of equipment used in Tenant’s operations
shall be at a location to be mutually agreed upon with Landlord.  Tenant shall
not service any vehicle in or near the Building or elsewhere on the Property
(except for service in connection with non-scheduled maintenance such as truck
break-downs, trailer repairs, flats or similar service situations).  Tenant will
park its vehicles and allow its visitors to park in those parking areas
specified on Exhibit C.  Tenant will comply with all applicable Law governing
its operations (including without limitation any permits or licenses required by
applicable Law) and shall comply with and shall not violate any recorded
covenants, conditions and restrictions (“CCRs”) affecting the Land or any
certificate of occupancy issued for the Building.   Landlord represents, to its
actual knowledge, that it has delivered copies of all CCRs and the existing
certificate of occupancy for the Leased Premises to Tenant, and Tenant
acknowledges receipt thereof.  Tenant shall, upon five (5) days written notice
from Landlord, discontinue any use of the Leased Premises which is in violation
of any applicable Law or the CCRs.  Tenant shall comply with any directive of
any governmental authority which shall impose any duty upon Tenant or Landlord
with respect to the Leased Premises or with respect to the use or occupancy
thereof, including cooperating with Landlord to the extent such compliance is
Landlord’s express responsibility under Article 10.  Tenant shall not permit any
use which would adversely affect the reputation of the Leased Premises.  Tenant
will not use or permit the Leased Premises or any part thereof to be used for
any disorderly, unlawful or hazardous purpose or that will tend to disturb other
tenants in the Building.  Tenant shall not use the Leased Premises in any manner
so as to cause a cancellation of Landlord’s insurance policies, or an increase
in the premiums thereunder. Tenant shall upon demand immediately reimburse
Landlord as additional rent for any costs incurred by Landlord as a result of
Tenant’s failure to comply with the provisions of this Article 7.
 
ARTICLE 8 – Services and Utilities
 
Landlord shall be responsible for providing electricity and water service to the
Leased Premises.  At no time shall use of electricity in the Leased Premises
exceed (i) the capacity of existing wiring in the Building and (ii) 3,200
amperes. At any time during the Term of the Lease, Tenant shall be allowed, at
its sole cost and expense and risk, to add capacity to the electrical service
for the Leased Premises, provided that any such increase shall be a Tenant
Alteration and installed in accordance with the requirements thereof and that
Landlord shall have no responsibility for the installation or maintenance of
such additional service or use thereof.  (i) Any interruption or cessation of
utilities resulting from any cause, including failure of the providing utility
to provide electricity or water to the Building (“Service Interruption”) unless
caused by the gross negligence or willful act of Landlord, (ii) any entry for
repairs pursuant to this Lease, and (iii) any renovation, redecoration or
rehabilitation of any area of the Leased Premises required under this Lease
shall not render Landlord liable for damages to either person or property or for
interruption or loss to Tenant’s business, nor be construed as an eviction of
Tenant, nor work an abatement of any portion of Rent, nor relieve Tenant from
fulfillment of any covenant or agreement hereof, and even if any Service
Interruption is finally determined to have been caused by the gross negligence
or willful acts of Landlord, Tenant’s sole remedy and damages arising therefrom
shall be limited to an abatement of Base Rent and Tenant’s Share of Reimbursable
Costs payable under this Lease for the period commencing on the date of such
Service Interruption and ending when service is restored.  Tenant acknowledges
that the Leased Premises are not separately metered from the rest of the
Building and that Landlord shall reasonably allocate the electric bill for the
Building to determine Tenant’s use of such electricity within the Leased
Premises (including any capacity or delivery charge) which shall be paid by
Tenant to Landlord.  Tenant may arrange for a separate meter for electrical
service to the Leased Premises at its own cost, expense and risk and following
such installation shall contract with an authorized provider of electricity for
electrical service for the Leased Premises to be billed in its name as soon as
practicable thereafter. Following commencement of such direct billing, Tenant
shall have no further obligation to pay Landlord for electricity used within the
Leased Premises. Notwithstanding the foregoing, Tenant shall continue to pay any
portion of the electric bill for the Building which is attributable to electric
usage for the common areas which are billed as part of Tenant’s Share of
Landlord’s Reimbursable Costs pursuant to Article 4 hereof, and (ii) any accrued
but unpaid electric charges attributable to the Leased Premises prior to the
agreement for direct billing for electricity provided to the Leased Premises
through the separate meter.


 
8

--------------------------------------------------------------------------------

 
Landlord will allow Tenant to be named as additional party on the electrical
service contract for the Building for the purposes of allowing Tenant to be
eligible for any sales tax exemption available on electricity consumed by Tenant
and if and as necessary to participate in the Electric Reliability Council of
Texas (“ERCOT”) reserve program (or any similar program).  In each case,
Tenant’s eligibility and participation shall be at the sole cost, expense and
risk of Tenant and without obligation to Landlord other than as follows: the
benefit of any such sales tax exemption on electricity consumed by Tenant shall
be made available to Tenant as a reduction in Tenant’s Share of Reimbursable
Costs, and Landlord agrees to pay over to Tenant, if, when and as received, any
compensation payable as a result of Tenant’s participation in the ERCOT
program.  Any such compensation shall not be used or applied as an offset to
Tenant’s obligations to pay Rent hereunder.


ARTICLE 9 – Tenant Alterations and Liens
 
Landlord has previously approved the improvements made or to be made to the
Leased Premises specified on Schedule F hereto (the “Tenant’s Pre-Approved
Improvements”).   Tenant acknowledges that the Tenant’s Pre-Approved
Improvements shall be made or installed at Tenant’s sole cost, risk and expense
and in a good and workmanlike manner and that upon completion thereof shall
become Tenant Alterations for all purposes of this Lease, provided however that
no further approval thereof by Landlord shall be required.


After the Commencement Date, Tenant shall make no additions, changes,
alterations or improvements to the Leased Premises (other than Tenant’s
Pre-Approved Improvements) (“Tenant Alterations”) without the prior written
consent of Landlord, which consent Landlord shall not unreasonably withhold,
condition, or delay.  All permitted Tenant Alterations shall be performed: (i)
at Tenant’s sole cost, expense and risk, (ii) in a good and workmanlike manner
by contractors hired by Tenant and approved by Landlord (such approval not to be
unreasonably withheld) using materials of a quality comparable to or better than
those in the Building and Leased Premises, (iii) in accordance with all
applicable Laws, and (iv) in accordance with plans and specifications approved
by Landlord in writing, which approval shall not be unreasonably withheld,
conditioned or delayed (it being understood that Landlord may require Tenant’s
agreement to remove such Tenant Alteration and restore the Leased Premises at
the expiration or earlier termination of this Lease as a part of its
approval).  Failure of Landlord to respond within fifteen (15) days of Tenant’s
submission of plans and specifications shall be deemed Landlord’s approval
thereof.  Landlord may observe and approve the performance of all Tenant
Alterations.  In all cases, Tenant shall promptly pay the cost of all such work
and shall pay Landlord a reasonable fee not to exceed $500.00 for each
occurrence to cover Landlord’s overhead in reviewing Tenant’s plans and
specifications and observing and approving performance thereof.  If Landlord
consents or approves, the same shall not be deemed a warranty as to the adequacy
of the design, workmanship or quality of materials, or compliance with Laws, and
Landlord hereby expressly disclaims any responsibility or liability for the
same.  Landlord shall under no circumstances have any obligation to repair,
maintain or replace any portion of the Tenant Alterations.  Notwithstanding
Landlord’s review of such plans and specifications, and whether or not Landlord
approves or disapproves such plans and specifications, Tenant and not Landlord
shall be responsible for compliance of such plans and specifications and of the
Tenant Alterations with all applicable Law, including, without limitation, ADA
Compliance, except as otherwise expressly  provided in Article 10.


 
9

--------------------------------------------------------------------------------

 
At its sole cost, expense and risk, Tenant shall be permitted (but is not
obligated) to move the portable building located near the entrance to the
parking lot from its current location into the interior of the Leased Premises,
provided that Tenant shall (i) cap and terminate any utilities servicing the
portable building in its current location, (ii) restore the surface under the
portable building to match to match the surrounding area, and (iii) repair any
gap in the perimeter fencing created by the removal of the portable
building.  Landlord makes no representation or warranty regarding the condition
or suitability of the portable building or for relocation or for any particular
use or application.


Tenant, at its sole cost, expense and risk, may install and operate a truck
scale in the location specified on Exhibit C as a Tenant Alteration; provided
however, that (i) Tenant, at its sole cost and expense, shall be responsible for
relocating any utilities (including but not limited to water, sewer, gas and
electricity) required to be moved, if any, in connection with Tenant’s
installation and operation of the truck scale (Landlord makes no representations
or warranties regarding availability or condition of any underground utilities)
and (ii) Tenant shall be required to remove the truck scale and restore the area
occupied by the truck scale upon within ten (10) business days following the
earlier to occur of the Expiration Date or the earlier termination or expiration
of this Lease.


Tenant shall keep the Leased Premises and the Building free from any mechanic’s,
materialman’s or similar liens or other such encumbrances in connection with any
Tenant Alterations on or any construction on the Leased Premises not performed
by or at the request of Landlord and shall indemnify and hold Landlord harmless
from and against any claims, liabilities, judgments, or costs (including
reasonable attorneys’ fees) arising out of the same or in connection
therewith.  For any Tenant Alteration not specified in this Lease, Tenant shall
give Landlord notice at least twenty (20) days prior to the commencement of any
Tenant Alterations on the Leased Premises (or such additional time as may be
necessary under applicable Law) to afford Landlord the opportunity of posting
and recording appropriate notices of non-responsibility.  Tenant shall have the
right, after written notice to Landlord, to contest in good faith and all due
diligence any mechanics’ lien and shall not be required to pay any claims
secured by such mechanics’ lien, provided that such lien will not be satisfied
out of the interest of Landlord in the Leased Premises or the Building by reason
of any such delay, and further provided that Tenant will, at Tenant’s expense,
remove any such lien or encumbrance by bond or other security reasonably
satisfactory to Landlord.  If Tenant shall fail to do so, Landlord may pay the
amount necessary to remove such lien or encumbrance, without being responsible
for investigating the validity thereof.  The amount so paid shall be deemed
Additional Rent under this Lease payable upon demand, without limitation as to
other remedies available to Landlord under this Lease.  Nothing contained in
this Lease shall authorize Tenant to do any act which shall subject Landlord’s
title to the Leased Premises and the Property to any liens or encumbrances
whether claimed by operation of law or express or implied contract.


All Tenant Alterations are part of the realty and belong to Landlord.  Tenant
shall be solely responsible for all taxes applicable to any Tenant Alterations,
to insure all Tenant Alterations and to restore the same following any casualty.
 
ARTICLE 10 – Maintenance and Repairs; ADA Compliance
    (A)           Except for damage caused by Tenant, its employees, agents,
contractors and visitors, and as provided in Clause (C) below, Landlord shall be
responsible for repairs or maintenance of the roof, exterior, foundation, and
structure of the Building and for plumbing, sprinkler and sprinkler alarm
systems, and electrical systems of the Building (“Building Systems”) to the
point where such Building Systems enter the Leased Premises and for ADA
Compliance (other than for Tenant’s Tenant Alterations) and for repairs and
maintenance of the Property common areas and parking areas.  Tenant shall be
responsible for repair and maintenance of the interior of the Leased Premises
and for Building Systems within the Leased Premises, including without
limitation windows and doors, loading dock equipment, and, subject to Clause
10(C) below, heating and cooling equipment servicing the Leased Premises (the
“HVAC System”).  In the event that any repairs, maintenance or replacements are
required with respect to the interior of the Leased Premises or Tenant
Alterations performed by Tenant, Tenant shall at its expense: (i) promptly
arrange for the same through such contractors as Landlord shall first approve in
writing in advance (such approval not to be unreasonably withheld); provided,
however, Landlord’s approval of the repair contractor shall be required only in
the event the cost of such repair will exceed $1,000.00 or affect the Building
Systems, and (ii) perform or cause to be performed such work in a first class,
workmanlike manner in accordance with all Laws.  If Tenant does not make such
arrangements promptly following reasonable notice from Landlord, Landlord may,
but need not, make such repairs, maintenance and replacements, and the costs
paid or incurred by Landlord therefor shall be deemed to be an Additional Rent
and shall be reimbursed by Tenant promptly after request by Landlord.  Tenant
shall indemnify Landlord and pay for any repairs, maintenance and replacements
to areas of the Land outside the Building, caused, in whole or in part, as a
result of moving any furniture, fixtures, or other property to or from the
Building, or by Tenant or its employees, agents, contractors, or visitors
(notwithstanding anything to the contrary contained in this Lease) except to the
extent such repairs, maintenance or replacements are the result of the gross
negligence or willful misconduct of Landlord, or its employees, agents or
servants.
 
 
10

--------------------------------------------------------------------------------

 
(B)           If Tenant is required to make improvements for ADA compliance as a
part of Tenant’s Alterations, Tenant shall be responsible for 100% of such
costs.  If Landlord is required to make improvements for ADA compliance as a
result of (i) Tenant’s use of the Leased Premises, (ii) Tenant Alterations or
(iii) Tenant’s employee(s), then Tenant shall be responsible for one-half of the
costs of such improvements.  It being the intent of the parties that if Landlord
is required to make improvements for ADA Compliance for reasons that are not
related to the Leased Premises or Tenant’s use thereof or Tenant Alterations or
Tenant’s employee(s), then Tenant shall not be responsible for the costs of such
improvements made to or within the Leased Premises.


(C)           Promptly upon execution of this Lease, Landlord will provide to
Tenant all warranties for the HVAC System in or servicing the office area in the
Leased Premises.  If an HVAC unit servicing the office area needs servicing,
repair or replacement during the first twelve (12) months of the Initial Term,
Landlord shall reimburse Tenant for such costs to the extent not covered by
warranty.  Subsequently Tenant shall be responsible for all costs servicing,
repair or replacement of HVAC System.  Within thirty (30) days following the
Commencement Date, Tenant shall at its own cost and expense enter into regularly
scheduled preventive maintenance/service contract(s) with a maintenance
contractor for servicing the HVAC system and shall provide Landlord with copies
of all service reports. The maintenance contractor and contract must be approved
by Landlord (such approval not to be unreasonably withheld or delayed).  Each
year and prior to the Expiration or earlier termination of this Lease, Landlord
may inspect the HVAC system to determine that the aforementioned maintenance is
being performed.  If Tenant fails to maintain (or cause to be maintained) the
HVAC system after reasonable notice from Landlord, Landlord shall have the
right, without waiver of any other right or remedy, to perform such work at the
expense of Tenant, and Tenant shall reimburse Landlord for any such costs and
expenses (including after the second such failure the costs of the inspection)
as Additional Rent.
 
ARTICLE 11 – Casualty Damage
 
If the Leased Premises or any common areas of the Building providing access
thereto shall be damaged by fire or other casualty, Landlord shall use insurance
proceeds actually received by Landlord to restore the same.  Such restoration
shall be to substantially the condition prior to the casualty, except for
modifications required by zoning and building codes and other Law or by any
Holder.  The insurance proceeds shall not be used to repair or replace any of
Tenant’s Personal Property, furniture, furnishings, fixtures or equipment, or
any alterations or improvements.  Landlord shall not be liable for any loss or
interruption to Tenant’s business, loss of Tenant’s Personal Property, or
inconvenience or annoyance to Tenant or its visitors resulting in any way from
such damage or the repair thereof.  In the event of damage by fire or other
casualty pursuant to which 50% or more of the Leased Premises is rendered
unusable by Tenant or which occurs in the last two (2) years of the Initial Term
or the Renewal Term, then either Landlord or Tenant may terminate this Lease by
written notice to the other provided within thirty (30) days of the date of
casualty.  In the event neither Landlord nor Tenant elects to terminate this
Lease, Base Rent shall be reasonably reduced during the period of Landlord’s
repair work, and Tenant shall be responsible for promptly repairing or replacing
Tenant’s Personal Property, furniture, fixtures, and equipment and Tenant’s
Alterations.
 
 
11

--------------------------------------------------------------------------------

 
ARTICLE 12 – Insurance, Subrogation, and Waiver of Claims
 
(A)           Tenant shall maintain during the Term a (i) commercial general
liability insurance insuring Tenant and naming Landlord and Landlord’s Agent as
additional insureds against all claims, demands, or actions arising out of or in
connection with injury to or death of person or persons and for damage to or
destruction of property occasioned by or arising out of or in connection with
the use or occupancy of the Leased Premises, or by the condition of the Leased
Premises, and shall include contractual liability coverage (but the limits of
such insurance shall not constitute a limit of Tenant’s obligation to indemnify
Landlord pursuant to the provisions of this Lease), the limits of such policy to
be in an amount not less than $1,000,000.00 for personal injury, bodily injury
or death, or property damage or destruction (including loss of use thereof) for
any one occurrence, $2,000,000.00 Aggregate Limit, $1,000,000.00 Personal and
Advertising Injury, $2,000,000.00 Products-Completed Operations, $300,000.00
Damages to Leased Premises Rented, and $10,000.00 Medical Expenses, with an
umbrella policy of at least $3,000,000.00 naming Landlord and Landlord’s Agent
as an additional insureds; (ii) workers compensation insurance, the limits of
such policy to be in an amount not less than required by law and with Landlord
named as beneficiary of the Texas waiver of right to recover from others
endorsement; (iii) primary, noncontributory, “all-risk” property damage
insurance covering Tenant’s Personal Property, business records, fixtures and
equipment, for damage or other loss caused by fire or other casualty or cause
including, but not limited to, vandalism and malicious mischief, theft, water
damage of any type, including sprinkler leakage, bursting or stoppage of pipes,
explosion, business interruption, and other insurable risks in amounts not less
than the full insurable replacement value of such property and full insurable
value of such other interests of Tenant (subject to reasonable deductible
amounts); (iv) a business automobile policy or policies extending to all owned,
non-owned, hired, and borrowed automobiles, the limits of such policy or
policies to be in an amount not less than $1,000,000.00, or such other greater
limits as may be commercially reasonable; and (v) such other coverage as may be
commercially reasonable.  Tenant shall provide Landlord with certificates
evidencing such coverage (and, with respect to liability coverage, showing
Landlord and its managing agent, if any, as additional insureds) prior to the
Commencement Date, which shall state that such insurance coverage may not be
changed or canceled without at least thirty (30) days’ prior written notice to
Landlord, and shall provide renewal certificates in the same form to Landlord at
least thirty (30) days prior to expiration of such policies.


(B)           Landlord may, at Landlord’s expense, maintain during the Term
primary, non-contributory, extended coverage or “all-risk” property damage
insurance, in an amount equal to the full insurable replacement value (in the
sole opinion of Landlord) of the Building (exclusive of the costs of excavation,
foundations and footings, and such risks required to be covered by Tenant’s
insurance, and subject to reasonable deductible amounts), or such other amount
necessary to prevent Landlord from being a co-insured, and such other coverage
as Landlord shall deem appropriate or that may be required by any Holder.


(C)           Except as provided to the contrary herein, any insurance carried
by Landlord or Tenant shall be for the sole benefit of the party carrying such
insurance.  Each insurance carrier for Tenant must have a rating of A:X or
better in Best’s key rating guide, be licensed to do business in the State of
Texas, and otherwise be acceptable to Landlord.  Each policy evidencing the
insurance carried by Tenant under this Lease shall contain a clause that such
policy and the coverage evidenced thereby shall be primary, and that any
coverage carried by Landlord shall be excess insurance.  By this Article,
Landlord and Tenant intend that their respective property loss risks shall be
borne by their respective insurance carriers to the extent above provided, and
Landlord and Tenant hereby agree to look solely to, and seek recovery only from,
their respective insurance carriers in the event of a property loss to the
extent that such coverage is agreed to be provided hereunder.  The parties each
hereby waive all rights and claims against each other for such losses, and waive
all rights of subrogation of their respective insurers, provided such waiver of
subrogation shall not affect the right of the insured to recover
thereunder.  The parties agree that their respective insurance policies are now,
or shall be, endorsed such that said waiver of subrogation shall not affect the
right of the insured to recover thereunder, so long as no material additional
premium is charged therefor.  Notwithstanding the foregoing waivers, nothing
herein shall release Tenant from any damage, cost, liability, claims or causes
of action arising from intentional or malicious acts.
 
 
12

--------------------------------------------------------------------------------

 
ARTICLE 13 – Condemnation
 
If the whole or any material part of the Building or Leased Premises shall be
taken by power of eminent domain or condemned by any competent authority for any
public or quasi-public use or purpose, or if any adjacent property or street
shall be so taken or condemned, or reconfigured or vacated by such authority in
such manner as to require the use, reconstruction or remodeling of any part of
the Building or Leased Premises, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease upon at least sixty (60) days
notice after the date of such taking, condemnation, reconfiguration, vacation,
deed or other instrument.  Tenant shall have reciprocal termination rights if
the whole or any material part of the Leased Premises is permanently taken, or
if access to the Building is permanently materially impaired.  Landlord shall be
entitled to receive the entire award or payment in connection therewith, except
that Tenant shall have the right to file any separate claim available to Tenant
for any taking of Tenant’s Personal Property and fixtures belonging to Tenant
and removable by Tenant upon expiration of the Term, and for moving expenses (so
long as such claim does not diminish the award available to Landlord or any
Holder, and such claim is payable separately to Tenant).  All Rent shall be
apportioned as of the date of such termination, or the date of such taking,
whichever shall first occur.  If any part of the Building shall be taken, and
this Lease shall not be so terminated, the Rent shall be proportionately abated
on a square footage basis.
 
 
 
13

--------------------------------------------------------------------------------

 
ARTICLE 14 – Return of Possession
 
Upon the expiration or earlier termination of this Lease and at any time prior
thereto, provided that Tenant is not then in Default, Tenant may remove any or
all of Tenant’s movable trade fixtures and Tenant’s Personal Property and shall
promptly repair any injury or damage to the Leased Premises resulting
therefrom.  At the expiration or earlier termination of this Lease or Tenant’s
right of possession, Tenant shall surrender possession of the Leased Premises in
the same condition as existed on the Commencement Date, ordinary wear and tear
excepted.  Not less than ninety (90) days prior to surrendering possession,
Tenant and Landlord will jointly inspect the Leased Premises to determine what
repairs, if any, will be required to restore the Leased Premises to the required
condition, and Tenant shall complete such repairs prior to surrendering
possession.  Upon vacating the Leased Premises, Tenant shall surrender all keys,
any key cards, and any parking stickers or cards, to Landlord and advise
Landlord as to the combination of any locks or vaults then remaining in the
Building, and shall remove all trade fixtures and personal property.  If
specified as a condition to Landlord’s approval of such Tenant Alteration, on to
the Expiration Date or any earlier termination of this Lease, Landlord may
require, upon 10 days’ prior written notice to Tenant, that Tenant remove all or
any part of the Tenant Alterations within ten (10) business days following the
earlier to occur of the Expiration Date or the earlier termination or expiration
of this Lease at Tenant’s sole cost and expense and repair any damage caused by
such removal.  If Tenant fails to perform its obligations in a timely manner,
Landlord may perform such work at Tenant’s expense.  All improvements, fixtures
and other items remaining in or upon the Leased Premises when surrendered by
Tenant (except removable trade fixtures and personal property belonging to
Tenant), whether installed by Tenant or Landlord, shall become Landlord’s
property and shall remain in or upon the Leased Premises, all without
compensation, allowance or credit to Tenant, unless Landlord notifies Tenant not
later than ten (10) days thereafter that Tenant’s trade fixtures or personal
property are to be removed, in which case Tenant shall promptly remove those
which are designated in such notice and restore the Leased Premises to the
condition prior to the installation of such items; provided, Landlord shall not
require removal of customary office improvements installed by Tenant with
Landlord’s written approval (except as expressly required by Landlord in
connection with granting such approval).  Tenant shall repair any injury or
damage to the Leased Premises that may result from any removal of property
pursuant to this Article 14.  If Tenant shall fail to perform any repairs or
restoration, or fail to remove any items from the Leased Premises required
hereunder, Landlord may do so, and Tenant shall pay Landlord the cost thereof
upon demand as Additional Rent.  All property removed from the Leased Premises
by Landlord pursuant to any provisions of this Lease or any Law may be handled
or stored by Landlord at Tenant’s expense, and Landlord shall in no event be
responsible for the value, preservation or safekeeping thereof.  All property
not removed from the Leased Premises or retaken from storage by Tenant within
thirty (30) days after expiration or earlier termination of this Lease or
Tenant’s right to possession shall at Landlord’s option be conclusively deemed
to have been conveyed by Tenant to Landlord as if by bill of sale without
payment by Landlord.  Unless prohibited by applicable Law, Landlord shall have a
lien against such property for the costs incurred in removing and storing the
same.
 


 
 
 
14

--------------------------------------------------------------------------------

 


 
 
ARTICLE 15 – Holding Over
 
If Tenant shall fail to surrender possession of the Leased Premises to Landlord
in the condition required by this Lease upon the expiration of the Initial Term
or the Renewal Term or any earlier termination of this Lease, as the case may
be, Tenant shall pay Landlord one hundred fifty percent (150%) of the amount of
Rent then applicable (or the highest amount permitted by Law, whichever shall be
less) prorated on per diem basis for each day Tenant shall retain possession of
the Leased Premises or any part thereof, together with all damages sustained by
Landlord on account of such holding over.  The foregoing provisions shall not
serve as permission for Tenant to hold-over, nor serve to extend the Term
(although Tenant shall remain bound to comply with all provisions of this Lease
until Tenant surrenders the Leased Premises in accordance with the terms of this
Lease).  Notwithstanding the foregoing to the contrary, at any time before or
after expiration or earlier termination of the Lease, Landlord may serve notice
advising Tenant of the amount of Rent and other terms required, should Tenant
desire to enter a month-to-month tenancy (and if Tenant shall hold over more
than one full calendar month after such notice, Tenant shall thereafter be
deemed a month-to-month tenant, on the provisions of this Lease then in effect,
as modified by Landlord’s notice, except that Tenant shall not be entitled to
any renewal rights contained in this Lease or any amendments hereto).  If
Landlord is unable to deliver possession of any or all of the Leased Premises to
a new tenant or to perform improvements for a new tenant as a result of Tenant’s
holdover, Tenant shall be liable for all damages (including, without limitation,
consequential, indirect and special) that Landlord suffers from the holdover.
 
ARTICLE 16 – No Waiver
 
No provision of this Lease will be deemed waived by either party unless
expressly waived in writing signed by the waiving party.  No waiver shall be
implied by delay or any other act or omission of either party.  No waiver by
either party of any provision of this Lease shall be deemed a waiver of such
provision with respect to any subsequent matter relating to such provision, and
Landlord’s consent or approval respecting any action by Tenant shall not
constitute a waiver of the requirement for obtaining Landlord’s consent or
approval respecting any subsequent action.  Acceptance of Rent by Landlord shall
not constitute a waiver of any breach by Tenant of any term or provision of this
Lease.  No acceptance of a lesser amount than the Rent herein stipulated shall
be deemed a waiver of Landlord’s right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the full amount due.  The acceptance of Rent from or of the performance of any
other term or provision by any Person other than Tenant, including any
“Transferee” (as defined in Article 22), shall not constitute a waiver of
Landlord’s right to approve any “Transfer” (as defined in Article 22).
 
ARTICLE 17 – Attorneys’ Fees and Jury Trial
 
In the event of any litigation between the parties, the prevailing party shall
be entitled to obtain, as part of the judgment, all reasonable attorneys’ and
consultants’ fees, costs and expenses incurred in connection with such
litigation, except as may be limited by applicable Law.  IN THE INTEREST OF
OBTAINING A SPEEDIER AND LESS COSTLY HEARING OF ANY DISPUTE, THE PARTIES HEREBY
EACH IRREVOCABLY WAIVE THE RIGHT TO TRIAL BY JURY.
 
 
15

--------------------------------------------------------------------------------

 
ARTICLE 18 – Personal Property Taxes, Rent Taxes and Other Taxes
 
Tenant shall pay when due all taxes, charges or other governmental impositions
assessed against or levied upon Tenant’s fixtures, furnishings, equipment and
personal property located on the Leased Premises, and any Tenant Alterations to
the Leased Premises under Article 9.  Whenever possible, Tenant shall cause all
such items to be assessed and billed separately from the property of
Landlord.  In the event any such items shall be assessed and billed with the
property of Landlord, Tenant shall pay Landlord its share of such taxes, charges
or other governmental impositions within thirty (30) days after Landlord
delivers a statement and a copy of the assessment or other documentation showing
the amount of such impositions applicable to Tenant’s property.  Notwithstanding
anything to the contrary contained herein, Tenant shall have the right to
contest the amount of such imposed personal property taxes.  Landlord shall pay
all Real Estate Taxes which are subject to reimbursement as a Reimbursable Cost
pursuant to Article 4.
 
ARTICLE 19 – Security Deposit
 
Tenant shall deposit the Security Deposit with Landlord upon Tenant’s execution
and submission of this Lease.  Landlord acknowledges receipt of an initial
deposit of $10,000.00, which amount shall be credited towards the Security
Deposit due hereunder. The Security Deposit shall serve as security for the
prompt, full and faithful performance by Tenant of the terms and provisions of
this Lease.  In the event that Tenant is in Default hereunder and fails to cure
such Default within any applicable time permitted under this Lease, or in the
event that Tenant owes any amounts to Landlord upon the expiration of this
Lease, Landlord may use or apply the whole or any part of the Security Deposit
for the payment of Tenant’s obligations hereunder.   The use or application of
the Security Deposit or any portion thereof shall not prevent Landlord from
exercising any other right or remedy provided hereunder or under any Law and
shall not be construed as liquidated damages.   In the event the Security
Deposit is reduced by such use or application, Tenant shall deposit with
Landlord within ten (10) days after written notice, an amount sufficient to
restore the full amount of the Security Deposit.  Landlord shall not be required
to keep the Security Deposit separate from Landlord’s general funds or pay
interest on the Security Deposit.  Any remaining portion of the Security Deposit
shall be returned to Tenant within sixty (60) days after Tenant has vacated the
Leased Premises in accordance with Article 14, and provided that Tenant has
given Landlord written notice of Tenant’s forwarding address.  Landlord reserves
the right to increase the Security Deposit during the Renewal Term proportionate
to any increase in Base Rent during the Renewal Term.


If Landlord transfers its interest in the Leased Premises, the Building or the
Property during the Term of this Lease, Landlord may assign the Security Deposit
to the transferee and thereafter shall have no further liability for the return
of such Security Deposit.  Tenant agrees to look solely to such transferee or
assignee or successor thereof for the return of the Security Deposit.
 


 
 
16

--------------------------------------------------------------------------------

 
 
ARTICLE 20 – Subordination, Attornment and Mortgagee Protection
 
This Lease is subject and subordinate to all Mortgages now or hereafter placed
upon the Building and Land, the CCRS and all other encumbrances and matters of
public record applicable thereto.  Tenant shall, upon (and within ten (10) days
after) a request from Landlord, execute a subordination, non-disturbance and
attornment agreement on Landlord’s (or Landlord’s lender’s) form, and promptly
deliver the same to Landlord.  Tenant’s agreement to the subordination hereunder
is subject to any such lender’s or Holder’s agreement not to disturb Tenant’s
rights under this Lease or Tenant’s possession of the Leased Premises so long as
Tenant is not in Default hereunder.  If any foreclosure proceedings are
initiated by any Holder or a deed in lieu is granted (or if any ground lease is
terminated), Tenant agrees, upon written request of any such Holder or any
purchaser at foreclosure sale, to attorn and pay Rent to such party and to
execute and deliver any instruments necessary or appropriate to evidence or
effectuate such attornment.  However, in the event of attornment, no Holder
shall be:  (i) liable for any act or omission of Landlord, or subject to any
offsets or defenses which Tenant might have against Landlord prior to such
Holder becoming Landlord under such attornment; (ii) liable for any security
deposit or bound by any prepaid Rent not actually received by such Holder; or
(iii) bound by any future modification of this Lease not consented to in writing
by such Holder.  Any Holder may elect to make this Lease prior to the lien of
its Mortgage, by written notice to Tenant, and if the Holder of any prior
Mortgage shall require, this Lease shall be prior to any subordinate
Mortgage.  Tenant agrees to give any Holder (by certified mail, return receipt
requested) a copy of any notice of default served by Tenant upon Landlord,
provided that prior to such notice Tenant has been notified in writing of the
address of such Holder.  Tenant further agrees that if Landlord shall have
failed to cure such default within the times permitted Landlord for cure under
this Lease, any such Holder whose address has been provided to Tenant shall have
an additional period of thirty (30) days in which to cure (or such additional
time as may be required due to causes beyond such Holder’s control, including
time to obtain possession of the Building and Land by power of sale or judicial
action).  Tenant shall execute such documentation as Landlord may reasonably
request from time to time, in order to confirm the matters set forth in this
Article in recordable form, mutually acceptable to Landlord and Tenant.
 
ARTICLE 21 – Estoppel Certificate
 
Landlord or Tenant (the “Delivering Party”) shall from time to time, without
charge, within ten (10) days (which ten (10) day period is not subject to any
notice or cure periods provided under this Lease) after written request of the
other party (the “Requesting Party”), execute, acknowledge and deliver to the
Requesting Party a statement (i) certifying that this Lease is unmodified and in
full force and effect or, if modified, stating the nature of such modification
and certifying that this Lease as so modified, is in full force and effect (or
if this Lease is claimed not to be in force and effect, specifying the grounds
therefor) and any dates to which the Rent has been paid in advance, and the
amount of any Security Deposit, (ii) acknowledging, if true, that there are not,
to the Delivering Party’s knowledge, any uncured defaults on the part of the
Requesting Party hereunder, or specifying such defaults if any are claimed, and
(iii) certifying such other matters as the Requesting Party may reasonably
request, for the benefit of the Requesting Party, its prospective Holders,
insurance carriers, auditors, lenders, and prospective purchasers.  Any such
statement may be relied upon by any such parties.
 
 
17

--------------------------------------------------------------------------------

 
ARTICLE 22 – Assignment and Subletting
 
 
Tenant shall not, without the prior written consent of Landlord, which consent
shall not be unreasonably withheld, conditioned or delayed:  (i) assign,
mortgage, pledge, hypothecate, encumber, or permit any lien to attach to, or
otherwise transfer, this Lease or any interest hereunder (including without
limitation the Security Deposit), by operation of law or otherwise; (ii) sublet
or otherwise transfer the Leased Premises or any part thereof; or (iii) permit
the use of the Leased Premises by any Persons other than Tenant and its
employees (all of the foregoing are hereinafter sometimes referred to
collectively as “Transfers” and any Person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a “Transferee”).  If
Tenant shall desire Landlord’s consent to any Transfer, Tenant shall notify
Landlord in writing, which notice shall include:  (a) the proposed effective
date of the Transfer (which shall not be less than thirty (30) nor more than
ninety (90) days after Tenant’s notice); (b) the portion of the Leased Premises
to be Transferred (herein called the “Subject Space”); (c) the terms of the
proposed Transfer and the consideration therefor, the name and address and
contact information of the proposed Transferee and a copy of all documentation
pertaining to the proposed Transfer; (d) written affirmation from the Guarantor
that the Guaranty will continue in full force and effect notwithstanding such
Transfer or, if it is proposed that the Guaranty not apply following the
Transfer, full and complete financial information regarding the proposed
Transferee including financial statements which are audited or certified by the
chief financial officer, general partner or owner of the proposed Transferee
(provided the decision as to whether the Guaranty or another financial security
shall be required shall be at Landlord’s sole discretion), and (e) any other
information to enable Landlord to determine the financial responsibility,
character, and reputation of the proposed Transferee, nature of such
Transferee’s business and proposed use of the Subject Space, and such other
information as Landlord may reasonably require.  Any Transfer made without
complying with this Article shall, at Landlord’s option, be null, void and of no
force and effect, or shall constitute a Default under this Lease.
 


If Landlord consents to a Transfer:  (a) the terms and conditions of this Lease,
including among other things, Tenant’s liability for the Subject Space under
this Lease shall continue, and shall in no way be deemed to have been waived or
modified; (b) the Transferee shall not have  Tenant’s rights under this Lease
with respect to renewal or the rights to further subletting or assignment and
such consent shall not be deemed consent to any further Transfer by either
Tenant or a Transferee; and (c) Tenant shall deliver to Landlord promptly after
execution, an original executed copy of all documentation pertaining to the
Transfer in form reasonably acceptable to Landlord.  Tenant shall pay Landlord’s
costs of such audit.  Any sublease hereunder shall be subordinate and subject to
the provisions of this Lease, and if this Lease shall be terminated during the
term of any sublease, Landlord shall have the right to:  (i) treat such sublease
as canceled and repossess the Subject Space by any lawful means; or (ii) require
that such subtenant attorn to and recognize Landlord as its landlord under any
such sublease.  If Tenant shall Default and fail to cure within the time
permitted for cure under Article 24, Landlord is hereby irrevocably authorized,
as Tenant’s agent and attorney-in-fact, to direct any Transferee to make all
payments under or in connection with the Transfer directly to Landlord (which
Landlord shall apply towards Tenant’s obligations under this Lease) until such
Default is cured.  Tenant shall reimburse Landlord for its actual, reasonable
costs and expenses (including without limitation reasonable attorneys’ fees)
incurred by Landlord in connection with Landlord’s review of such requested
Transfer.


Notwithstanding the foregoing, Landlord’s prior written consent shall not be
required for a sublease, assignment or other transfer (i) to the parent or other
Affiliate of Tenant, (ii) to an entity resulting from the merger, consolidation
or amalgamation of Tenant with a third party, or (iii) to an entity purchasing
all or substantially all of the equity or assets of Tenant (any of the
foregoing, a “Permitted Transfer”), provided that in each case the Transferee
thereunder expressly assumes the obligations and liabilities of Tenant under
this Lease and that, if the Transferee is not the Guarantor, that the Guaranty
remain in full force and effect or if the Guaranty is not to remain in effect,
the Transferee is of substantially the same creditworthiness as the Guarantor at
the time of such Transfer.  As part of any Permitted Transfer, Tenant may assign
its rights with respect to renewal of this Lease under Article 6 hereof.
 
 
18

--------------------------------------------------------------------------------

 
ARTICLE 23 – Inspection and Other Rights Reserved By Landlord
 
Except to the extent of rights expressly granted to Tenant in this Lease,
Landlord reserves full rights to control the Leased Premises (which rights may
be exercised without subjecting Landlord to claims for constructive eviction,
abatement of Rent, damages or other claims of any kind), including more
particularly, but without limitation, the following rights:


To retain at all times, and use in appropriate instances, keys to all doors
within and into the Building; to grant to any Person the right to conduct any
business or render any service at the Leased Premises reasonably necessary for
the performance of Landlord’s obligations under this Lease, whether or not it is
the same or similar to the use permitted Tenant by this Lease; and to have
access for Landlord and other tenants of the Building to any mail chutes located
in the Building according to the rules of the United States Postal Service;


To enter the Leased Premises at reasonable hours for reasonable purposes,
including to inspect the Leased Premises as to condition and use, to show the
Leased Premises to current and prospective mortgage lenders, ground lessors,
insurers, and prospective purchasers, tenants (during the last six (6) months of
the Term), and brokers, at reasonable hours, and if Tenant shall abandon the
Leased Premises at any time, or shall vacate the same during the last three (3)
months of the Term, to decorate, remodel, repair, or alter the Leased Premises;


To change the name or street address of the Building; to install and maintain
signs on the exterior and interior of the Building; to designate and approve
window coverings to present a uniform exterior appearance; to make any
decorations, alterations, additions, improvements to the Building or Land, or
any part thereof (including, with prior notice, the Leased Premises) which
Landlord shall desire, or deem necessary for the safety, protection,
preservation or improvement of the Building or Land, or as Landlord may be
required to do by Law provided that in so doing Landlord shall take reasonable
measures to minimize interference with Tenant’s business and operations;


To grant to anyone the exclusive right to conduct any business or undertaking in
the Building other than the Leased Premises provided Landlord’s exercise of its
rights under this Article 23 shall not be deemed to prohibit Tenant from the
operation of its business in the Leased Premises or to constitute a constructive
eviction; and,


To limit or prevent access to the Leased Premises or otherwise take such action
or preventative measures deemed necessary by Landlord for the safety of Tenant
or the protection of the Leased Premises and other property located thereon or
therein, in case of fire, invasion, insurrection, riot, civil disorder, public
excitement or other dangerous condition, or threat thereof.


In connection with entering the Leased Premises to exercise any of the foregoing
rights, Landlord shall:  (a) provide reasonable advance written or oral notice
to Tenant (except in emergencies, or for routine matters); and (b) take
reasonable steps to minimize any interference with Tenant’s business.
 
 
19

--------------------------------------------------------------------------------

 
ARTICLE 24 – Default and Landlord’s Remedies
 
The occurrence of any one or more of the following events shall constitute a
“Default” by Tenant, which if not cured within any applicable time permitted for
cure below, shall give rise to Landlord’s remedies set forth in Article 24(B),
below:  (i) failure by Tenant to make when due any payment of Base Rent or
Tenant’s Share of Reimbursable Costs, unless such failure is cured within five
(5) calendar days of the due date; (ii) failure by Tenant to make when due any
payment of Rent other than Base Rent or Tenant’s Share of Reimbursable Costs,
unless such failure is cured within five (5) calendar days after Landlords
notice of such failure; (iii) failure by Tenant to maintain any insurance
required by this Lease, (iv) failure by Tenant to observe or perform any of the
terms or conditions of this Lease to be observed or performed by Tenant (other
than the payment of Rent or other sums, charges or payments due from Tenant to
Landlord under this Lease), unless such failure is cured within twenty (20)
calendar days after notice, or such shorter period expressly provided elsewhere
in this Lease (provided, if the nature of Tenant’s failure is such that more
time is reasonably required in order to cure, Tenant shall not be in Default if
Tenant commences to cure within such twenty (20) calendar day period and
thereafter reasonably prosecutes the cure to completion and completes the cure
within ninety (90) calendar days of the aforementioned notice, (v) vacation of
all or a substantial portion of the Leased Premises for more than thirty (30)
consecutive days, (vi) (a) filing by or against Tenant of a petition to have
Tenant adjudged a bankrupt or a petition for reorganization or arrangement under
any Law relating to bankruptcy (unless, in the case of a petition filed against
Tenant, the same is dismissed within ten (10) calendar days); (b) appointment of
a trustee or receiver to take possession of substantially all of Tenant’s assets
located on the Leased Premises or of Tenant’s interest in this Lease, where
possession is not restored to Tenant within thirty (30) calendar days;
(c) attachment, execution or other judicial seizure of substantially all of
Tenant’s assets located on the Leased Premises or of Tenant’s interest in this
Lease; (d) Tenant’s convening of a meeting of its creditors or any class thereof
for the purpose of effecting a moratorium upon or composition of its debts; or
(e) Tenant’s insolvency or admission of an inability to pay its debts as they
mature; (vii) any material misrepresentation by Tenant herein, or material
misrepresentation or omission in any financial statements or other materials
provided to Landlord by Tenant in connection with negotiating or entering this
Lease or in connection with any Transfer under Article 22; (viii) failure by
Tenant to cure forthwith, immediately after receipt of notice, any hazardous or
emergency condition which Tenant has created in violation of this Lease or of
Law; or (ix) a default under the Guaranty.  Default by Tenant to comply with any
term, provision or condition of this Lease on two (2) occasions during any
consecutive twelve (12) month period shall cause any third Default within the
same twelve (12) month period, at Landlord’s option, to constitute an incurable
Default, and Tenant hereby expressly waives all further notices.


 
20

--------------------------------------------------------------------------------

 
(B)           Upon the occurrence of any one or more of such Defaults, Landlord
shall have the option to pursue any one or more of the following remedies, or
any other remedy set forth in this Lease or otherwise permitted by law, or in
equity, without any notice or demand whatsoever (except as expressly required by
the terms of this Lease):


(i)           Terminate this Lease in which event Tenant shall immediately
surrender the Leased Premises to Landlord, and if Tenant fails to do so,
Landlord may, without prejudice to any other remedy which it may have for
possession or arrearages in rental, enter upon and take possession of the Leased
Premises and expel or remove Tenant and any other person who may be occupying
the Leased Premises or any part thereof, by any lawful means, without being
liable for prosecution or any claim of damages therefor.


(ii)           Terminate Tenant’s right of possession, without terminating this
Lease, and enter upon and take possession of the Leased Premises and expel or
remove Tenant and any other person who may be occupying the Leased Premises or
any part thereof, by any lawful means, without being liable for prosecution or
any claim for damages therefor.


(iii)           Enter upon the Leased Premises by any lawful means, without
being liable for prosecution or any claim for damages therefor, and do whatever
Tenant is obligated to do under the terms of this Lease, and Tenant agrees to
reimburse Landlord on demand for any expenses which Landlord may incur in thus
affecting compliance with Tenant’s obligations under this Lease, and Tenant
further agrees that Landlord shall not be liable for any damages resulting to
Tenant or to Tenant’s furnishing, fixtures and equipment from such action.


(C)           The remedies stated herein for a Default by Tenant are not
exclusive, and Landlord shall have the right to pursue any one or more of the
remedies stated above or any other remedy provided by law or in
equity.  Forbearance by Landlord to enforce one or more of the remedies herein
provided upon a Default shall not be deemed or construed to constitute a waiver
of such Default.  Exercise by Landlord of any one or more remedies hereunder
granted or otherwise available shall not be deemed to be an acceptance of
surrender of the Leased Premises, whether by agreement or by operation of law,
it being understood that such surrender can be effected only by the written
agreement of Landlord and Tenant.


(D)           In the event Tenant fails or refuses to make timely and punctual
payment of any Base Rent, Additional Rent or other sums payable or charges due
under this Lease as and when the same shall become due and payable, or in the
event of any Default of the terms or provisions of this Lease by Tenant, in
addition to the other remedies available to Landlord, Landlord at its option,
shall be entitled, and is hereby authorized, without any additional notice to
Tenant whatsoever, to enter into and upon the Leased Premises by use of a master
key, a duplicate key or any other peaceable means, and to change, alter and/or
modify the door locks on all entry doors of the Building, permanently excluding
Tenant and its officers, principals, agents, employees, representatives and
invitees therefrom.  In the event that Landlord has either permanently
repossessed the Leased Premises as aforesaid or has elected to terminate this
Lease by reason of Tenant’s Default, Landlord shall not thereafter be obligated
to provide Tenant with a key to the Building at any time, regardless of any
amounts subsequently paid by Tenant; provided, however, that in any such
instance, during Landlord’s normal business hours and at the convenience and
option of Landlord, and upon receipt of a written request from Tenant
accompanied by such written waivers and releases as Landlord may require,
Landlord may, at its option, (1) escort Tenant or its authorized representative
to the Leased Premises to retrieve any personal belongings or other property of
Tenant not subject to the Landlord’s lien or security interest described herein,
or (2) obtain a list from Tenant of such personal property Tenant intends to
remove, whereupon Landlord shall remove such property and make it available to
Tenant at a time and place designated by Landlord.  In the event Landlord elects
option (2) above, Tenant shall pay, in cash and in advance, all costs and
expenses estimated by Landlord to be incurred in removing such property and
making it available to Tenant, including, but not limited to all moving and/or
storage charges theretofore incurred by Landlord with respect to such
property.  If Landlord elects to exclude Tenant from the Leased Premises without
permanently repossessing the Leased Premises or terminating this Lease pursuant
to the foregoing, then Landlord shall not be obligated to permit Tenant entry
into the Leased Premises or provide Tenant with a key to re-enter the Building
until such time as all delinquent rental and other sums, including interest and
late charges thereon, if any, due under this Lease have been fully paid, and all
other defaults, if any, have been completely and timely cured to landlord’s
satisfaction (if such cure occurs prior to actual permanent repossession or
termination), and Landlord has been given assurances by Tenant satisfactory to
Landlord evidencing Tenant’s ability to satisfy its remaining obligations under
this Lease.  Landlord’s remedies hereunder shall be in addition to, and not in
lieu of , any of its other remedies set forth in this Lease, or otherwise
available to Landlord at law or in equity.  It is intended that this paragraph,
and the provisions herein contained, shall supersede and be paramount to any
conflicting provisions of the Texas Property Code, as well as any successor
statute governing the rights of landlords to change locks of commercial tenants.


 
21

--------------------------------------------------------------------------------

 
(E)           In the event Landlord elects to terminate this Lease by reason of
a Default, then notwithstanding such termination, Tenant shall be liable for and
shall pay to Landlord, at the address specified for notice to Landlord herein
the sum of all rental and other indebtedness accrued to date of such
termination, plus, as damages, an amount equal to the difference between (1) the
total Rent due hereunder for the remaining portion of the Term of the Lease (had
such Term not been terminated by Landlord prior to the Expiration Date), and
(2) the then present value of the then fair rental value of the Leased Premises
for such period.


(F)           In the event that Landlord elects to repossess the Leased Premises
without terminating this Lease, then Tenant shall be liable for and shall pay to
Landlord at the address specified for notice to Landlord herein all rental and
other indebtedness accrued to the date of such repossession, plus rental
required to be paid by Tenant to Landlord during the remainder of the Term of
the Lease until the Expiration Date, diminished by any net sums thereafter
received by Landlord through reletting the Leased Premises during said period
(after deducting expenses incurred by Landlord as provided in Article 24(G)
hereof).  In no event shall Tenant be entitled to any excess of any rental
obtained by reletting over and above the rental herein reserved.  Actions to
collect amounts due by Tenant to Landlord as provided in this Article 24 may be
brought from time to time, on one or more occasions, without the necessity of
Landlord’s waiting until expiration of the Term of the Lease.


(G)           In case of any Default or breach by Tenant, Tenant shall also be
liable for and shall pay to Landlord, at the address specified for notice to
Landlord herein, in addition to any sum provided to be paid above, broker’s fees
incurred by Landlord in connection with reletting the whole or any part of the
Leased Premises; the costs of removing and storing Tenant’s or other occupant’s
property; the costs of repairing, altering, remodeling or otherwise putting the
Leased Premises into condition acceptable to a new tenant or tenants; and all
reasonable expenses incurred by Landlord in enforcing or defending Landlord’s
rights and/or remedies hereunder including reasonable attorneys’ fees incurred
by Landlord.


 
22

--------------------------------------------------------------------------------

 
(H)           In the event of termination or repossession of the Leased Premises
for a Default, Landlord shall use reasonable efforts to relet the Leased
Premises; and in the event of reletting, Landlord may relet the whole or any
portion of the Leased Premises for any period, for any rental, to any tenant,
and for any use and purpose, which Landlord may desire.  Notwithstanding
anything in this Lease to the contrary, Landlord shall not be obligated to relet
the Leased Premises; (i) in preference to other vacant space in the Building;
(ii) to any affiliate of Tenant or any principal or officer of Tenant or any
affiliate of such principal or officer; (iii) to any person or entity whose
creditworthiness is deemed unacceptable to Landlord; (iv) to any person who has
been engaged in litigation with, or who has threatened litigation against, the
Landlord or any of Landlord’s affiliates; (v) to any tenant who is unwilling to
execute and deliver to Landlord, Landlord’s standard lease form; or (vi) any
lease would require improvements to be made to the Leased Premises by the
Landlord at Landlord’s cost or expense.


(I)           If Tenant should fail to make any payment or cure any Default
hereunder within the time expressly permitted herein, Landlord, without being
under any obligation to do so and without thereby waiving such Default, may make
such payment and/or remedy such other Default for the account of Tenant (and
enter the Leased Premises for such purpose), and thereupon Tenant shall be
obligated to, and hereby agrees, to pay Landlord, upon demand, all costs,
expenses and disbursements (including reasonable attorneys’ fees) incurred by
Landlord in taking such remedial action.


(J)           All obligations of Landlord hereunder will be construed as
covenants, not conditions; and all such obligations will be binding upon
Landlord only during the period of its ownership and possession of the Building
and not thereafter.


(K)           Notwithstanding any other provisions hereof, Landlord shall not
have any personal liability hereunder.  In the event of any breach or default by
Landlord in any term or provision of this Lease, Tenant’s sole remedy shall be
an action to recover from Landlord’s interest in the Building and Land; and in
no event shall any deficiency judgment or any money judgment of any kind be
sought or obtained against Landlord, or any of its members, partners,
shareholders or officers, nor shall Tenant have any right of offset with respect
to the Base Rent, Additional Rent or any other sums due under this Lease.


(L)           In the event that Landlord shall have taken possession of the
Leased Premises pursuant to the authority herein granted, then Landlord shall
have the right to keep in place and use all the furniture, fixtures and
equipment at the Leased Premises, including that which is owned by or leased to
Tenant at all times prior to any foreclosure of any Landlord’s lien thereon by
Landlord or repossession thereof by a lessor thereof or third party having a
lien thereon.  Landlord shall also have the right to remove from the Leased
Premises (without the necessity of obtaining a distress warrant, writ of
sequestration or other legal process) all or any portion of such furniture,
fixtures, equipment and other property located thereon and place same in storage
at any premises within the county in which the Leased Premises is located; and
in such event, Tenant shall be liable to Landlord for all costs incurred by
Landlord in connection with such removal and storage.  Landlord shall also have
the right to relinquish possession of all or any portion of such furniture,
fixtures, equipment and other property to any person (“Claimant”) claiming to be
entitled to possession thereof who presents to Landlord a copy of any instrument
represented to Landlord by Claimant to have been executed by Tenant (or any
predecessor of Tenant) granting Claimant the right to take possession of such
furniture, fixtures, equipment or other property, without the necessity on the
part of Landlord to inquire into the authenticity of said instrument’s copy or
Tenant’s or Tenant’s predecessor’s signature thereon and without the necessity
of Landlord’s making any nature of investigation or inquiring as to the validity
of the factual or legal basis upon which Claimant purports to act and Tenant
agrees to indemnify and hold Landlord harmless from all cost, expense, loss,
damage and liability incident to Landlord’s relinquishment of possession of all
or any portion of such furniture, fixtures, equipment or other property to
Claimant.  The rights of Landlord herein stated shall be in addition to any and
all other rights which Landlord has or may hereafter have at law or in equity;
and Tenant stipulates and agrees that the rights herein granted Landlord are
commercially reasonable.


(M)           Any Rent paid after it is due shall accrue interest from the due
date at the Default Rate until payment is received by Landlord.  Such late fee
and interest payments shall not be deemed consent by Landlord to late payments,
nor a waiver of Landlord’s right to insist upon timely payments at any time, nor
a waiver of any remedies to which Landlord is entitled as a result of the late
payment of Rent.


(N)           “Costs of Re-Letting” shall include without limitation, all
reasonable costs and expenses incurred by Landlord for any repairs, maintenance,
changes, alterations and improvements to the Leased Premises, brokerage
commissions, advertising costs, attorneys’ fees, any customary free rent periods
or credits, tenant improvement allowances, take over lease obligations and other
customary, necessary or appropriate economic incentives required to enter leases
with Replacement Tenants, and costs of collecting rent from Replacement
Tenants.  “Replacement Tenants” shall mean any Persons to whom Landlord relets
the Leased Premises or any portion thereof pursuant to this Article 24.


(O)           No re-entry or repossession, repairs, changes, alterations and
additions, reletting, acceptance of keys from Tenant, or any other action or
omission by Landlord shall be construed as an election by Landlord to terminate
this Lease or Tenant’s right to possession, or accept a surrender of the Leased
Premises, nor shall the same operate to release the Tenant in whole or in part
from any of Tenant’s obligations hereunder, unless express written notice of
such intention is sent by Landlord (or Landlord’s agents or attorneys) to
Tenant.  To the fullest extent permitted by Law, all rent and other
consideration paid by any Replacement Tenants shall be applied:  first, to the
Costs of Re-Letting, second, to the payment of any Rent theretofore accrued, and
the residue, if any, shall be held by Landlord and applied to the payment of
other obligations of Tenant to Landlord as the same become due (with any
remaining residue to be retained by Landlord).  Rent shall be paid without any
prior demand or notice therefor (except as expressly provided herein) and
without any deduction, set-off or counterclaim, or relief from any valuation or
appraisement Law.  Landlord may apply payments received from Tenant to any
obligations of Tenant then accrued, without regard to such obligations as may be
designated by Tenant.  Landlord shall be under no obligation to observe or
perform any provision of this Lease on its part to be observed or performed
which accrues after the date of any Default by Tenant hereunder not cured within
the times permitted hereunder.  The times set forth herein for the curing of
Defaults by Tenant are of the essence of this Lease.  Tenant hereby irrevocably
waives any right otherwise available under any Law to redeem or reinstate this
Lease.


 
23

--------------------------------------------------------------------------------

 
(P)           In addition to the statutory landlord’s lien, Tenant grants
Landlord a lien and security interest upon (i) the interest of Tenant under this
Lease; and (ii) on all property of Tenant now situated in, or hereafter placed
in, or upon the Leased Premises (“Tenant’s Personal Property”), such collateral
shall remain subject to such lien and security interest to secure the payment of
moneys due under this Lease, which lien may be enforced in any manner provided
by applicable law, or in equity and Landlord shall be entitled as matter of
right to have a receiver appointed to take possession of the Leased Premises
and/or Tenant’s Personal Property, provided, however that Landlord agrees upon
Tenant’s request to subordinate its lien granted hereunder or by Law to any lien
securing financing provided to Tenant and to execute reasonable documentation of
such subordination as may be requested by Tenant or its creditor(s) in
connection therewith.


The provisions of this paragraph P relating to said lien and security interest
shall constitute a security agreement under the Uniform Commercial Code (“Code”)
so that Landlord shall have and may enforce a security interest on all of
Tenant’s Personal Property, including but not limited to all fixtures,
machinery, equipment, furnishings, goods and other articles of personal property
and all proceeds therefrom.  In the event of a Default hereunder, Tenant’s
Personal Property shall not be removed from the Leased Premises until all
covenants, agreements and conditions hereto have been fully complied with or
performed by Tenant.  Tenant shall execute as debtor such financing statement as
Landlord may reasonably request from time to time in order that such security
interests may be protected pursuant to the Code, and in the event Tenant fails
to do so, Tenant hereby appoints Landlord Tenant’s attorney-in-fact to execute
and file such financing statement on Tenant’s behalf.  Landlord, as secured
party, shall be entitled to all of the rights and remedies afforded a secured
party under the Code, which rights and remedies shall be in addition to and
cumulative to the Landlord’s rights provided by law or by the other terms and
provisions of this Lease.
 
ARTICLE 25 – Landlord’s Right to Cure; Force Majeur
 
If Landlord shall fail to perform any term or provision under this Lease
required to be performed by Landlord, Landlord shall not be deemed to be in
default hereunder nor subject to any claims for damages of any kind, unless such
failure shall have continued for a period of thirty (30) days after written
notice thereof by Tenant to Landlord; provided, if the nature of Landlord’s
failure is such that more than thirty (30) days are reasonably required in order
to cure, Landlord shall not be in default if Landlord commences to cure such
failure within such thirty (30) day period, and thereafter reasonably prosecutes
such failure to completion.  If Landlord shall fail to cure within the times
permitted for cure herein, Landlord shall be subject to such legal remedies as
may be available to Tenant.


The time within which any of the parties hereto shall be required to perform any
act or acts under this Lease (other than the payment of Rent or the curing of
any curable Default by Tenant hereunder) shall be extended to the extent that
the performance of such act or acts shall be delayed by acts of God, fire,
windstorm, flood, delays or restrictions by governmental bodies, inability to
obtain or use necessary materials, war, terrorist acts, riots or any other cause
beyond the reasonable control of such party; provided, however, that the party
entitled to such extension hereunder shall give reasonable notice to the other
party of the occurrence causing such delay.
 
 
24

--------------------------------------------------------------------------------

 
ARTICLE 26 – Conveyance by Landlord and Liability
 
           In case Landlord or any successor owner of the Leased Premises or the
Building shall convey or otherwise dispose of any portion thereof to another
Person (and nothing herein shall be construed to limit, restrict or prevent such
conveyance or disposition), such other Person shall thereupon be and become
landlord hereunder and shall be deemed to have fully assumed and be liable for
all obligations of this Lease to be performed by Landlord which first arise
after the date of conveyance, including the return of any Security Deposit.  The
transferring owner shall thereupon be released and discharged from all covenants
and obligations of the Landlord thereafter arising or accruing under this Lease,
but such covenants and obligations shall be binding during the Term of the Lease
upon each new owner for the duration of such owner’s ownership.  Tenant shall
attorn to such other Person as Landlord hereunder.  The liability of Landlord to
Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord’s operation, management, leasing, repair, renovation,
alteration, or any other matter relating to the Leased Premises or the Building,
shall be limited to the interest of Landlord in the Building and Land.  The
limitations of liability contained in this Article shall apply equally and inure
to the benefit of Landlord’s present and future partners, beneficiaries,
officers, directors, trustees, shareholders, agents and employees, and their
respective partners, heirs, successors and assigns.  It is intended that the
exculpation of personal liability is absolute and without any exception
whatsoever.
 
ARTICLE 27 – Indemnification
 
Except to the extent arising from the willful misconduct or grossly negligent
acts or omissions of Landlord or Landlord’s agents or employees, Tenant shall
indemnify and hold harmless, and at the option of Landlord defend at Tenant’s
sole cost (with counsel reasonably acceptable to Landlord), Landlord and
Landlord’s agents and employees and their respective officers, directors,
shareholders and partners from and against any and all claims, losses, demands,
escalations of insurance costs, liabilities, damages, judgments, orders,
decrees, actions, suits,  proceedings, fines, penalties, costs and expenses,
including without limitation, court costs and reasonable attorneys’ and
consultants’ fees for the defense thereof or incurred in connection therewith,
whether known or unknown, anticipated or unanticipated, that arise from or
relate to any loss of life, damage or injury to person, property or business
occurring in or from the Leased Premises, or caused by or in connection with any
violation of this Lease or use of the Leased Premises by, or any other act or
omission of, Tenant, any other occupant of the Leased Premises, or any of their
respective agents, employees, contractors or guests.  Without limiting the
generality of the foregoing, Tenant specifically acknowledges that the indemnity
undertaken herein shall apply to claims in connection with or arising out of any
Tenant Alterations as described in Article 9, and the transportation, use,
storage, maintenance, generation, manufacturing, handling, disposal, release or
discharge of any “Hazardous Material” as described in Article 30 (whether or not
any of such matters shall have been theretofore approved by Landlord), except to
the extent that any of the same arises from the willful misconduct or grossly
negligent acts or omissions of Landlord or Landlord’s agents or employees.  If
Landlord exercises its option to have Tenant’s counsel defend Landlord, Tenant’s
counsel shall not enter into a settlement of any matter without providing
Landlord ten (10) days written notice of Tenant’s intent to settle, and without
the express written consent of Landlord to the terms of any settlement
agreement. TENANT AGREES THAT LANDLORD SHALL NOT BE RESPONSIBLE OR LIABLE TO
TENANT, ITS EMPLOYEES, AGENTS, CUSTOMERS OR INVITEES FOR BODILY INJURY (FATAL OR
NONFATAL) OR PROPERTY DAMAGE OCCASIONED BY THE ACTS OR OMISSIONS OF ANY OTHER
TENANT OR SUCH OTHER TENANT’S EMPLOYEES, AGENTS, CONTRACTORS, CUSTOMERS, OR
INVITEES WITHIN THE LEASED PREMISES.TENANT AGREES AND ACKNOWLEDGES THAT THE
INDEMNIFICATION OBLIGATIONS SET FORTH IN THIS ARTICLE 27 APPLY EVEN IN THE EVENT
OF LANDLORD’S ORDINARY NEGLIGENT ACT OR OMISSION
 
 
25

--------------------------------------------------------------------------------

 
ARTICLE 28 – Safety and Security Devices, Services and Programs
 
Landlord shall not be responsible for the installation of any safety and
security devices or services at the Leased Premises.  Tenant shall obtain
insurance coverage to the extent Tenant desires protection against criminal acts
and other losses, as further described in Article 12.
 
ARTICLE 29 – Communications and Computer Lines
 
Tenant may install, maintain, replace, remove or use any communications or
computer wires, cables and related devices (collectively the “Lines”) at the
Leased Premises in or serving the Building, provided:  (a) Tenant shall obtain
Landlord’s prior written consent of the plans and specifications therefor, use
an experienced and qualified contractor first approved in writing by Landlord
(such approval not to be unreasonably withheld), and comply with all of the
other provisions of Article 9, (b) any such installation, maintenance,
replacement, removal or use shall comply with all Law applicable thereto and
good work practices, and shall not interfere with the use of any then- existing
Lines at the Leased Premises; (c) if Tenant disconnects any terminated Line not
installed by Tenant, Tenant must repair any such Line; (d) Tenant’s rights shall
be subject to the rights of any regulated telephone company, and (e) Tenant
shall pay all costs in connection therewith.  Landlord reserves the right to
require that Tenant remove any of Tenant’s Lines located in or serving the
Building which are installed by Tenant in violation of these provisions, or
which are at any time in violation of any Law or represent a dangerous or
potentially dangerous condition, within three (3) days after written notice.


Tenant shall not, without the prior written consent of Landlord in each
instance, grant to any third party a security interest or lien in or on the
Lines, and any such security interest or lien granted without Landlord’s written
consent shall be null and void.  Except to the extent arising from the
intentional or grossly  negligent acts of Landlord or Landlord’s agents or
employees, Landlord shall have no liability for damages arising from, and
Landlord does not warrant that the Tenant’s use of any Lines will be free from
the following (collectively called “Line Problems”):  (x) any eavesdropping or
wire-tapping by unauthorized parties; (y) any failure of any Lines to satisfy
Tenant’s requirements; or (z) any shortages, failures, variations,
interruptions, disconnections, loss or damage caused by the installation,
maintenance, replacement, use or removal of Lines by or for other tenants or
occupants at the Building, by any failure of the environmental conditions or the
power supply for the Building to conform to any requirements for the Lines or
any associated equipment, or any other problems associated with any Lines by any
other cause.  Under no circumstances shall any Line Problems be deemed an actual
or constructive eviction of Tenant, render Landlord liable to Tenant for
abatement of Rent, or relieve Tenant from strict and timely performance of
Tenant’s obligations under this Lease.  Landlord in no event shall be liable for
damages by reason of loss of profits, business interruption or other
consequential damage arising from any Line Problems.


Any Lines installed by Tenant and not removed by Tenant at the expiration or
earlier termination of the Lease shall become the property of Landlord (without
payment by Landlord) and must be labeled and terminated by Tenant at Tenant’s
expense in accordance with applicable Laws.
 
 
26

--------------------------------------------------------------------------------

 
ARTICLE 30 – Hazardous Materials
 
Tenant shall not transport, treat, locate, use, store, maintain, generate,
manufacture, handle, dispose, release or discharge any “Hazardous Material” (as
defined below) upon or about the Leased Premises, Building or Land, or permit
Tenant’s employees, agents, contractors, and other occupants of the Leased
Premises to engage in such activities upon or about the Leased Premises,
Building or Land.  The foregoing provisions shall not prohibit the
transportation to and from, and use, storage, maintenance and handling within,
the Leased Premises of substances customarily used in the activity expressly
permitted to be undertaken in the Leased Premises under Article 7),
provided:  (a) such substances shall be used and maintained only in such
quantities as are reasonably necessary for such permitted use of the Leased
Premises, and strictly in accordance with applicable Law and the manufacturers’
instructions therefor, (b) such substances shall not be disposed of, released or
discharged on the Leased Premises, Building or Land and shall be transported to
and from the Leased Premises, Building or Land in compliance with all applicable
Laws and as Landlord shall reasonably require, (c) if any applicable Law or
Tenant’s trash removal contractor requires that any such substances be disposed
of separately from ordinary trash, Tenant shall make arrangements at Tenant’s
expense for such disposal directly with a qualified and licensed disposal
company at a lawful disposal site (subject to scheduling and approval by
Landlord), and shall ensure that disposal occurs frequently enough to prevent
unnecessary storage of such substances on the Leased Premises, and (d) any
remaining such substances shall be completely, properly and lawfully removed
from the Leased Premises upon expiration or earlier termination of this
Lease.  In this connection, Landlord or Landlord’s representatives shall have
the right upon twenty-four (24) hours notice to inspect and to perform testing
in the Leased Premises from time to time to confirm Tenant’s compliance with
this Article 30.


Tenant shall promptly notify Landlord of:  (i) any enforcement, cleanup or other
regulatory action taken or threatened by any governmental or regulatory
authority with respect to the presence of any Hazardous Material on the Leased
Premises or the migration thereof from or to other property; (ii) any demands or
claims made or threatened by any party against Tenant or the Leased Premises
relating to any loss or injury resulting from any Hazardous Material; (iii) any
release, discharge or non-routine, improper or unlawful disposal or
transportation of any Hazardous Material by Tenant on or from the Leased
Premises; and (iv) any matters where Tenant is required by Law to give a notice
to any governmental or regulatory authority respecting any Hazardous Material on
the Leased Premises.  Landlord shall have the right (but not the obligation) to
join and participate as a party in any legal proceedings or actions affecting
the Leased Premises initiated in connection with any environmental, health or
safety Law.  At such times as Landlord may reasonably request, Tenant shall
provide Landlord with a written list identifying any Hazardous Material then
used, stored, or maintained upon the Leased Premises, the use and approximate
quantity of each such material, a copy of any material safety data sheet
(“MSDS”) issued by the manufacturer therefor, written information concerning the
removal, transportation and disposal of the same, and such other information as
Landlord may reasonably require or as may be required by Law.  The term
“Hazardous Material” for purposes hereof shall mean any chemical, substance,
element, compound, material or waste or component thereof which is now or
hereafter listed, defined or regulated as a hazardous or toxic chemical,
substance, element, compound, material or waste or component thereof by any
federal, state or local governing or regulatory body having jurisdiction, or
which would trigger any employee or community “right-to-know” requirements
adopted by any such body, or for which any such body has adopted any
requirements for the preparation or distribution of an MSDS.


 
27

--------------------------------------------------------------------------------

 
If any Hazardous Material is released, discharged or disposed of by Tenant or
any other occupant of the Leased Premises, or their employees, agents or
contractors, on or about the Leased Premises in violation of the foregoing
provisions, Tenant shall, as required by applicable Law, clean up and remove the
Hazardous Material from the Leased Premises and any other affected property and
clean or replace any affected personal property (whether or not owned by
Landlord), at Tenant’s expense.  Such clean up and removal work shall be subject
to Landlord’s prior written approval (except in emergencies), and shall include,
without limitation, any testing, investigation, and the preparation and
implementation of any remedial action plan required by any governmental body
having jurisdiction.  If Tenant shall fail to comply with the provisions of this
Article within ten (10) days after written notice by Landlord, or such shorter
time as may be required by Law or in order to minimize any hazard to Persons or
property, (which periods are not subject to any notice or cure periods provided
under this Lease) Landlord may (but shall not be obligated to) arrange for such
compliance directly or as Tenant’s agent through contractors or other parties
selected by Landlord, at Tenant’s expense (without limiting Landlord’s other
remedies under this Lease or applicable Law).  If any Hazardous Material is
released, discharged or disposed of on or about the Leased Premises and such
release, discharge or disposal is not caused by Tenant or other occupants of the
Leased Premises, or their employees, agents or contractors, such release,
discharge or disposal shall be deemed casualty damage under Article 11 to the
extent that the Leased Premises (or any portion thereof) is affected thereby; in
such case, Landlord and Tenant shall have the obligations and rights respecting
such casualty damage provided under Article 11.
 
 
28

--------------------------------------------------------------------------------

 
ARTICLE 31 – Notices
 
Any notice required or permitted to be given under this Lease or by Law shall be
deemed to have been given if it is written and delivered in person or mailed by
registered or certified mail, postage prepaid, or sent by a nationally
recognized overnight delivery service to the party who is to receive such notice
at the address specified below.  If such notice is given by certified or
registered mail, it shall be deemed to be given and received two (2) business
days after deposited with the U.S. Postal Service, in a sealed wrapper that is
properly addressed, postage prepaid unless receipt is refused by the party to
whom it is sent; and, if given otherwise than by certified or registered mail,
it shall be deemed to have been given and received when delivered at the
applicable address of the party to whom it is sent, as set forth below, provided
the cost of delivery was prepaid.  Until changed as hereinafter provided, the
respective addresses for the parties hereto are as follows:


Landlord:


Flemtex Properties Corp.
750 Battery Street, Suite 430
San Francisco, CA   94111
Attn:  Mark S. Maymar, E.V.P.
Telephone:  (415) 392-4900
Facsimile:  (415) 392-9142


with a copy thereof to:


Cushman & Wakefield of Texas, Inc.
301 Camp Craft Road, Suite 250
Austin, Texas 78746
Attn: Director, Client Solutions
Telephone: (512) 637-5516
Facsimile:  (512) 477-3037




Tenant:


HDI Plastics, Inc.
10275 Wayzata Boulevard South
Minnetonka, MN  55305
Attn: Kenneth Brimmer
Telephone: 952-545-2776
Facsimile:                                           
Email: kbrimmer@stencorporation.com


with a copy thereof to:


Stephen Cohen, Esq.
315 Parkview Terrace
Golden Valley, MN  55416
Tel: 763-377-6000\
Email: stephen@stephencohenlaw.com


Landlord and Tenant may change their respective addresses for notice and the
persons to receive notices hereunder by giving written notice of such changed
address or person to the other party.
 
 
29

--------------------------------------------------------------------------------

 
 
ARTICLE 32 – Real Estate Brokers
 
Tenant represents that Tenant has dealt only with Vara Properties as its broker,
agent or finder with respect to the Leased Premises, whose commission shall be
paid by Landlord as and when required pursuant to separate agreement.  Tenant
agrees to indemnify and hold Landlord harmless from all damages, judgments,
liabilities and expenses (including reasonable attorneys’ fees) arising from any
claims or demands of any other broker, agent or finder with whom Tenant has
dealt for any commission or fee alleged to be due in connection with its
participation in the procurement of Tenant or the negotiation with Tenant of
this Lease.  Landlord represents that it has dealt only with Oxford Alliance
Services, LLC (whose commission will be paid by Landlord as and when required
pursuant to separate agreement) as broker, agent or finder in connection with
this Lease and agrees to indemnify and hold Tenant harmless from all damages,
judgments, liabilities and expenses (including reasonable attorneys’ fees)
arising from any claims or demands of any other broker, agent or finder with
whom Landlord has dealt for any commission or fee alleged to be due in
connection with its participation in the procurement of Tenant or the
negotiation with Tenant of this Lease.
 
ARTICLE 33 – Captions and Severability
 
The captions of the Articles and Paragraphs of this Lease are for convenience of
reference only and shall not be considered or referred to in resolving questions
of interpretation.  If any term or provision of this Lease shall be found
invalid, void, illegal, or unenforceable with respect to any particular Person
by a court of competent jurisdiction, it shall not affect, impair or invalidate
any other terms or provisions hereof, or its enforceability with respect to any
other Person, the parties hereto agreeing that they would have entered into the
remaining portion of this Lease notwithstanding the omission of the portion or
portions adjudged invalid, void, illegal, or unenforceable with respect to such
Person.
 
ARTICLE 34 – Additional Provisions
 
(A)           Except as expressly otherwise set forth in Article 25, time is of
the essence with respect to the performance of every provision of this Lease in
which time or performance is a factor.


(B)           Each of the provisions of this Lease shall be binding upon and
inure to the benefit of the parties hereto, their respective heirs, executors,
administrators, guardians, custodians, successors and assigns, subject to the
provisions of Article 22 respecting Transfers.


(C)           Neither this Lease nor any memorandum of lease or short form lease
shall be recorded by Tenant.


(D)           This Lease shall be construed in accordance with the Law of the
state of Texas (without reference to the conflicts of laws’ provisions
thereof).  As permitted by law, to the extent of any conflict between the
provisions of this Lease and the Texas Property Code, this Lease shall govern
and control such subject matter.  To the extent permitted by law, Tenant waives
any and all rights granted Tenant pursuant to such Property Code.


(E)           This Lease does not grant any legal rights to “light and air”
outside the Leased Premises nor any particular view or cityscape visible from
the Leased Premises.


(F)           All obligations or rights of either party arising during or
attributable to the period ending upon expiration or earlier termination of this
Lease shall survive such expiration or earlier termination.
 
 
30

--------------------------------------------------------------------------------

 
ARTICLE 35 –Parking
 
During the Term and provided Tenant is not in Default hereunder beyond any
applicable cure period, Tenant’s employees and visitors shall have the
non-exclusive right to park in up to one hundred (100) parking spaces adjacent
to the Building and in the truck court as mutually agreed upon by Landlord and
Tenant.  All parking shall be on an unreserved, first-come, first-served basis
and shall be subject to such reasonable, non-discriminatory terms, conditions
and regulations as are from time to time made applicable to tenants of the
Building by Landlord.
 
ARTICLE 36 – Fair Market Rent
 
Except as otherwise specified in Article 6(B) hereof, Fair Market Rent shall be
determined on the basis of the highest and best use of the Leased Premises
assuming that the Leased Premises are free and clear of all leases and tenancies
(including this Lease), that the Leased Premises are available in the then
rental market for comparable Leased Premises, that Landlord has had a reasonable
time to locate a tenant who rents with the knowledge of the uses to which the
Leased Premises can be adapted and that neither Landlord nor  the prospective
tenant is under any compulsion to rent.  The following procedures shall be
followed in connection with the determination of the Fair Market Rent of the
Leased Premises for any Renewal Term for purposes of Article 6(B) of this Lease:


           1.           Tenant shall deliver to Landlord with its written notice
of exercise of its renewal option a written notice under Article 6(B) Tenant’s
determination of the Fair Market Rent of the Leased Premises for the Renewal
Term (“Tenant’s FMR”).
 
    2.           Within thirty (30) days thereafter, Landlord shall notify
Tenant in writing whether Landlord accepts or rejects Tenant’s FMR.  If Landlord
rejects Tenant’s FMR, as the case may be, Landlord shall deliver to Tenant
within five (5) days after delivery of Landlord’s rejection notice a written
notice setting forth Landlord’s determination of the Fair Market Rent of the
Leased Premises for the Renewal Term (“Landlord’s FMR”).
 
 
           3.           Within thirty (30) days thereafter, Tenant shall notify
Landlord in writing whether Tenant accepts or rejects Landlord’s FMR.  If Tenant
rejects Landlord’s FMR, each party, within five (5) days after delivery of
Tenant’s rejection notice, shall select an independent real estate appraiser (an
“Appraiser”) who shall be a member of the American Institute of Appraisers of
the National Association of Real Estate Boards and who shall have at least ten
(10) years’ experience in the leasing and valuation of properties which are
similar in character to the Leased Premises in the Austin, Texas market.  Within
five (5) days thereafter, the two Appraisers so chosen shall select a third
Appraiser similarly qualified.  If the two Appraisers cannot agree on the
selection of a third Appraiser, such selection shall be determined by
arbitration as provided in Article 11 hereof.  Within ten (10) days thereafter,
the three Appraisers shall each determine the Fair Market Rent of the Leased
Premises for the Renewal Term independently and without discussion with or
disclosure to Landlord, Tenant or any third party and shall deliver their
respective determinations in writing to a third party selected by Landlord and
Tenant.  If Landlord and Tenant cannot agree on the selection of a third party,
such third party shall be an independent public accounting firm doing business
in Austin, Texas selected by Landlord.  The third party shall average the three
determinations, and the determination which is farthest from said average shall
be discarded.  The third party shall then average the two remaining
determinations, and the resulting average shall be the Fair Market Rent of the
Leased Premises for the Renewal Term, and such determination shall be conclusive
and binding on Landlord and Tenant.
 
 
31

--------------------------------------------------------------------------------

 
 
ARTICLE 37 – Signage
 
Tenant shall not put upon nor permit to be put upon any part of the Leased
Premises, Building, or the Property any signs, billboards or advertisements
whatever in any location or any form without the prior written consent of
Landlord.  Notwithstanding the foregoing, Landlord shall permit Tenant to
install one (1) sign of Tenant’s name or trademark logo on the façade of the
Building at a location to be mutually agreed upon by Landlord and Tenant (the
“Façade Sign”), and further provided the Façade Sign must: (a) comply with any
and all governing Law, (b) be approved in writing by Landlord prior to
installation (which approval Landlord shall not unreasonably withhold, condition
or delay), and (c) comply with the terms and conditions of this Lease or other
criteria which Landlord may reasonably establish from time to time.  The Façade
Sign, and any components thereof, shall be installed, maintained and removed at
Tenant’s sole cost and expense.
 
ARTICLE 38 – Representations, Warranties and Additional Covenants
 
 
(A)           Landlord represents and warrants that it has good title to the
Property and the Building sufficient to lease the Leased Premises to Tenant and
has the power and authority to enter into this Lease and that, as of the
Commencement Date, there is no Mortgage on the Property.
 
 
(B)           Tenant represents and warrants that it has been duly formed, is
qualified to conduct business in the State of Texas, and has the power and
authority to enter into this Lease and that it is duly authorized to execute and
deliver this Lease, in accordance with the organizational and operational
documents of said entity, and that this Lease is valid and binding upon said
entity and enforceable in accordance with its terms.  Tenant agrees to furnish
to Landlord, promptly upon demand, a corporate resolution, proof of due
authorization by partners, or other appropriate or similar documentation
evidencing the due authorization of Tenant to enter into this Lease.
 
 
(C)           Tenant represents and warrants that it has all licenses and
permits required by Law to conduct its business as presently conducted and as
contemplated by this Lease and that is has provided true and accurate copies
thereof to Landlord.
 
 
(D)           At any time when the Guaranty is no longer in effect, Tenant will
provide to Landlord copies of its quarterly income statements and balance sheets
within 45 days after the end of the quarter and annual income statements,
balance sheet and cash flow within 90 days following fiscal year-end, prepared
in accordance with GAAP and with auditors’ report (annual statements only) which
may be part of consolidated statements prepared by Tenant’s parent entity.
 
 
 
32

--------------------------------------------------------------------------------

 
ARTICLE 39 – Quiet Enjoyment; Non-Disturbance by Tenant
 
(A)           Landlord agrees that, if Tenant timely pays the Rent and performs
the terms and provisions hereunder, and subject to all other terms, conditions,
covenants and provisions of this Lease, Tenant shall hold and enjoy the Leased
Premises during the Term, free of lawful claims by any Person acting by or
through Landlord.


(B)           Tenant acknowledges that a portion of the Building has been leased
to another tenant and that portions of the Building other than the Leased
Premises may be leased to one or more other tenants from time to time. Tenant
agrees to exercise reasonable efforts to avoid interfering with the use and
occupancy of other parts of the Building by such tenant(s).
 
ARTICLE 40 – Anti-Terrorism
 
Tenant hereby represents and warrants to Landlord that Tenant is not:  (1) in
violation of any Anti-Terrorism Law; (2) conducting any business or engaging in
any transaction or dealing with any Prohibited Person, including the making or
receiving or any contribution of funds, goods or services to or for the benefit
of any Prohibited Person; (3) dealing in, or otherwise engaging in, any
transaction relating to any property or interest in property blocked pursuant to
Executive Order No. 13224; (4) engaging in or conspiring to engage in any
transaction that evades or avoids, or had the purpose of evading or avoiding, or
attempts to violate any of the prohibitions set forth in any Antiterrorism Law;
or (5) a Prohibited Person, nor are any of its partners, members, managers,
officers or directors a Prohibited Person.  As used herein, “Antiterrorism Law”
is defined as any law relating to terrorism, anti-terrorism, money laundering or
anti-money laundering activities, including Executive Order No. 13224 and
Title 3 of the USA Patriot Act.  As used herein, “Executive Order No. 13224” is
defined as Executive Order No. 13224 on Terrorist Financing effective
September 24, 2001, and relating to “Blocking Property and Prohibiting
Transactions With Persons Who Commit, or Support Terrorism”.  “Prohibited
Person” is defined as (i) a person or entity that is listed in the Annex to
Executive Order No. 13224; (ii) a person or entity with whom Tenant or Landlord
is prohibited from dealing or otherwise engaging in any transaction by any
Anti –Terrorism Law, or (iii) a person or entity that is named as a “specially
designated national and blocked person” on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control at its official
website, http://www.treas.gov/ofac/t11sdn.pdf_ or at any replacement website or
other official publication of such list.  “USA Patriot Act” is defined as the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001” (Public Law 107-56).
 
 
33

--------------------------------------------------------------------------------

 
ARTICLE 41 – DTPA Waiver
 
TENANT AGREES THAT TENANT IS WAIVING TENANT’S RIGHTS UNDER THE DECEPTIVE TRADE
PRACTICES-CONSUMER PROTECTION ACT, SECTION 17.41 ET SEQ. TEXAS BUSINESS &
COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS.  THIS
WAIVER IS MADE AFTER CONSULTATION WITH AN ATTORNEY OF TENANT’S OWN SELECTION AND
TENANT VOLUNTARILY CONSENTS TO THIS WAIVER.  Tenant hereby represents and
warrants to Landlord that (i) Tenant is not in a significantly disparate
bargaining position in relation to Landlord, (ii) Tenant has been represented by
legal counsel of Tenant’s own choice and designation in connection with this
Lease, and (iii) Tenant is leasing the Leased Premises for business and
commercial purposes and not for use as a residence.
 
ARTICLE 42 – Entire Agreement
 
This Lease, together with the Exhibits and documents listed in the Table of
Contents hereto (WHICH COLLECTIVELY ARE HEREBY INCORPORATED WHERE REFERRED TO
HEREIN AND MADE A PART HEREOF AS THOUGH FULLY SET FORTH), contains all the terms
and provisions between Landlord and Tenant relating to the matters set forth
herein and no prior or contemporaneous agreement or understanding pertaining to
the same shall be of any force or effect, except any such contemporaneous
agreement specifically referring to and modifying this Lease, signed by both
parties.  Without limitation as to the generality of the foregoing, Tenant
hereby acknowledges and agrees that Landlord’s management, brokerage and field
personnel are only authorized to show the Leased Premises and negotiate terms
and conditions for leases subject to Landlord’s final approval, in writing, and
are not authorized to make any agreements, representations, understandings or
obligations, binding upon Landlord, respecting the condition of the Leased
Premises, suitability of the same for Tenant’s business, or any other matter,
and no such agreements, representations, understandings or obligations not
expressly contained herein or in such contemporaneous agreement shall be of any
force or effect.  Neither this Lease, nor any Riders or Exhibits referred to
above may be modified, except in writing signed by both parties.

 
34

--------------------------------------------------------------------------------

 

Executed and agreed to effective as of the date specified on the first page
hereof.
 


 
LANDLORD:
 
FLEMTEX PROPERTIES CORP.,
a Delaware corporation


By:                                                                
Name:                                                                
Title:                                                                




TENANT:
HDI PLASTICS, INC.,
A Texas corporation


By:                                                                
Name:                                                                
Title:                                                                

 
 

--------------------------------------------------------------------------------

 

Schedule 1 to Lease Agreement


BASIC RENT; TENANT’S SHARE






Basic Rent:


For the first three (3) successive months of the Initial Term (months 1-3):
Base Rent per square foot:
$ zero
For the next twelve (12) successive monthly periods of the Initial Term (months
4-15):
Base Rent per square foot:
$0.25
For the next twelve (12) successive monthly periods of the Initial Term (months
16-27):
Base Rent per square foot:
$0.25
For the next twelve (12) successive monthly periods of the Initial Term (months
28-39:
Base Rent per square foot:
$0.25
For the next twelve (12) successive monthly periods of the Initial Term (months
40-52):
Base Rent per square foot:
$0.27
For the next twelve (12) successive monthly periods of the Initial Term (months
53-64):
Base Rent per square foot:
$0.28
During the Renewal Term:
Fair Market Rent







Tenant’s Share: 45.2528%







 
 

--------------------------------------------------------------------------------

 

Schedule 2 to Lease Agreement


LANDLORD’S IMPROVEMENTS


1.  
Repair dock equipment and dock bumpers for all loading bays that are part of the
Leased Premises.

2.  
Convert existing sprinkler system to ESFR in Area 1 of the warehouse portion of
the Leased Premises, as shown on Exhibit B.

3.  
Convert existing sprinkler system to ESFR in the rest of the warehouse portion
of the Leased Premises.

4.  
Increase the size of three (3) overhead dock doors to 9’ wide x 9’ high.

5.  
Remove guard shack located on the truck court side of the building.

6.  
Repair or replace five (5) exterior man-doors to be secure, lockable and
equipped with emergency exit breaker bars.



Completion Dates:
Items 2 and 6: on or before September 30, 2011
Items 1, 3, 4 and 5: on or before October 21, 2011










 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 

 
 

--------------------------------------------------------------------------------

 

Exhibit A to Lease Agreement
 


 
LEGAL DESCRIPTION
 


 
Lot 1, Block “D”, MISSOURI-PACIFIC INDUSTRIAL PARK, SECTION TWO, a subdivision
in Travis County, Texas, according to the map or plat thereof, recorded in
Volume 79, Pages 268-269 of the Plat Records of Travis County Texas.
 


 


 


 

 
 

--------------------------------------------------------------------------------

 

Exhibit B to Lease Agreement
 


 
BUILDING FLOOR PLAN SHOWING THE LEASED PREMISES
 


 

 
 

--------------------------------------------------------------------------------

 



 
Exhibit C to Lease Agreement
 


 
SITE PLAN SHOWING PARKING SPACES ALLOCATED TO TENANT
 
AND LOCATION OF TRUCK SCALE
 

 
 

--------------------------------------------------------------------------------

 



 
Exhibit D to Lease Agreement
 


 
CCRS
 

 
 

--------------------------------------------------------------------------------

 



 


Exhibit E to Lease Agreement
 


 
(Form of Acceptance Certificate)
 


 
ACCEPTANCE CERTIFICATE
 


 
This Acceptance Certificate is executed as of the _______ day of September,
2011, by and between FLEMTEX PROPERTIES CORP. (“Landlord”) and HDI PLASTICS,
INC. (“Tenant”) pursuant to the Lease Agreement dated September __, 2011 (the
“Lease”).  Defined terms used herein have their same meanings specified in the
Lease.
 


 
Tenant acknowledges that Items 2 and 6 of the Landlord’s Improvements have been
completed and accepted as of the date hereof.
 


 


 


 
LANDLORD:
 
FLEMTEX PROPERTIES CORP.,
a Delaware corporation


By:                                                                
Name:                                                                
Title:                                                                




TENANT:
HDI PLASTICS, INC.,
A Texas corporation


By:                                                                
Name:                                                                
Title:                                                                


 

 
 

--------------------------------------------------------------------------------

 

Exhibit F to Lease Agreement
 


 
TENANT’S PRE-APPROVED IMPROVEMENTS
 


 
 
1.  
Electrical installation from existing switch gear to J-boxes in production
warehouse (metal  warehouse)

 
 
1.  
Cut 10 holes in concrete tilt wall for 3" conduit. Hang j-boxes 

 
 
2.  
Route conduit for each service to appropriate locations on switch gear and
connect conduit to switch gear

 
 
3.  
Suspend superstrut "trapeze" from ceiling to support conduit to each electrical
location

 
 
4.  
Install superstrut framework for processing lines - approximate location
specified in attached drawing.

 
 
5.  
Order distribution breakers for switch gear

 
 
6.  
Installation as shown in sketch provided to Owner on August 17, 2011.

 
 
2.  
Water Inlet Feed line:

 
 
1.  
Install 1" water feed line to be accessed in production warehouse.  

 
 
2.  
Water line to be pvc and will be suspended below existing cooling lines in
ceiling

 
 
3.  
Review / planning for use of existing water tower.  

 
 
1.  
Review existing water system and create sketch to modify existing piping so that
the water tower on the roof can be utilized for cooling process water.

 
2.  
A sketch will be submitted to landlord for approval.

    4.      Installation of interior office wall, as submitted.

